Exhibit 10.1
Execution Version




INTERCREDITOR AGREEMENT


Dated as of April 28, 2016


among
PNC BANK, NATIONAL ASSOCIATION
as First Lien Representative and First Lien Collateral Agent for the First Lien
Secured Parties,


WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Second Lien Representative for the Second Lien Secured Parties,

WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Second Lien Collateral Agent for the Second Lien Secured Parties,
WILMINGTON SAVINGS FUND SOCIETY, FSB,
as Third Lien Representative for the Third Lien Secured Parties,
and
U.S. BANK NATIONAL ASSOCIATION,
as Third Lien Collateral Agent for the Third Lien Secured Parties,
and acknowledged and agreed to by
ION GEOPHYSICAL CORPORATION,
as the Company and the other
Grantors referred to herein

SECTION 1.
Definitions    2

1.1
Defined Terms    2

1.2
Terms Generally    13

SECTION 2.
Lien Priorities    14

2.1
Relative Priorities    14

2.2
Prohibition on Contesting Liens; No Marshalling    15

2.3
No New Liens    18

2.4
Similar Liens and Agreements    19

2.5
Perfection of Liens    20

SECTION 3.
Enforcement    20

3.1
Exercise of Remedies    20

3.2
Actions Upon Breach; Specific Performance    29

SECTION 4.
Payments    31

4.1
Application of Proceeds    31

4.2
Payments Over    33

SECTION 5.
Other Agreements    35

5.1
Releases    35

5.2
Insurance    38

5.3
Amendments to First Lien Documents and Second Lien Documents and Third Lien
Documents    40

5.4
Confirmation of Subordination in Collateral Documents    42

5.5
Gratuitous Bailee/Agent for Perfection    43

5.6
When Discharge of Obligations Deemed to Not Have Occurred    45

SECTION 6.
Insolvency or Liquidation Proceedings    45

6.1
Finance and Sale Issues    45

6.2
Relief from the Automatic Stay    49

6.3
Adequate Protection and Other Agreements    50

6.4
No Waiver    52

6.5
Avoidance Issues    53

6.6
Reorganization Securities    53

6.7
Post-Petition Interest    53

6.8
Waivers    54

6.9
Separate Grants of Security and Separate Classification    55

6.10
Effectiveness in Insolvency or Liquidation Proceedings    57

SECTION 7.
Reliance; Waivers; Etc    57

7.1
Reliance    57

7.2
No Warranties or Liability    58

7.3
No Waiver of Lien Priorities    59

7.4
Obligations Unconditional    63

SECTION 8.
Miscellaneous    64

8.1
Integration/Conflicts    64

8.2
Effectiveness; Continuing Nature of this Agreement; Severability    64

8.3
Amendments; Waivers    65

8.4
Information Concerning Financial Condition of the Grantors and their
Subsidiaries    66

8.5
Subrogation    67

8.6
Application of Payments    68

8.7
Additional Debt Facilities    68

8.8
Submission to Jurisdiction; Certain Waivers    71

8.9
WAIVER OF JURY TRIAL    72

8.10
Notices    72

8.11
Further Assurances    72

8.12
Agency Capacities    73

8.13
GOVERNING LAW    73

8.14
Binding on Successors and Assigns    73

8.15
Section Headings    73

8.16
Counterparts    73

8.17
Authorization    74

8.18
No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights    74

8.19
No Indirect Actions    74



EXHIBITS


Exhibit I    -    Joinder Agreement (Additional First Lien Debt)
Exhibit II    -    Joinder Agreement (Replacement First Lien Credit Agreement)
Exhibit III    -    Additional Debt Designation





INTERCREDITOR AGREEMENT
INTERCREDITOR AGREEMENT dated as of April 28, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative
agent, as first lien representative for the First Lien Secured Parties (in such
capacity and together with its successors in such capacity, and together with
any Replacement First Lien Representative, the “First Lien Representative”) and
collateral agent, (or the equivalent) for the First Lien Secured Parties (in
such capacity and together with its successors in such capacity, and together
with any Replacement First Lien Collateral Agent, the “First Lien Collateral
Agent”), WILMINGTON SAVINGS FUND SOCIETY, FSB, as trustee under the Second Lien
Indenture, as second lien representative for the Second Lien Secured Parties (in
such capacity and together with its successors in such capacity, the “Second
Lien Representative”), WILMINGTON SAVINGS FUND SOCIETY, FSB, as collateral agent
under the Second Lien Indenture for the Second Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Second Lien
Collateral Agent”), WILMINGTON SAVINGS FUND SOCIETY, FSB, as trustee under the
Third Lien Indenture, as third lien representative for the Third Lien Secured
Parties (in such capacity and together with its successors in such capacity, the
“Third Lien Representative”), U.S. Bank National Association, as collateral
agent under the Third Lien Indenture for the Third Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Third Lien
Collateral Agent”) and each First Lien Representative and First Lien Collateral
Agent that from time to time becomes a party hereto pursuant to Section 8.7, and
acknowledged and agreed to by ION GEOPHYSICAL CORPORATION, a Delaware
corporation (the “Company”) and the other Grantors referred to below.
Capitalized terms used in this Agreement have the meanings assigned to them in
Section 1 below.
WHEREAS, the Company intends to issue 9.125% Senior Secured Second Lien Notes
due 2021 (the “Second Lien Notes”) in an aggregate principal amount of
$120,569,000 pursuant to an Indenture dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Second Lien Indenture”) among the Company, the guarantors party
thereto, the Second Lien Representative and the Second Lien Collateral Agent;
WHEREAS, the Company and the other Grantors also intend to enter into the Second
Lien Collateral Documents pursuant to which the Second Lien Collateral Agent
will be granted a second priority security interest in the Second Lien
Collateral, which security interest is subordinate to the security interest of
the First Lien Representative;
WHEREAS, after giving effect to the Exchange Offer, the Company currently has
outstanding those certain 8.125% Senior Secured Third Lien Notes due 2018 (the
“Third Lien Notes”) in an aggregate principal amount of $28,497,000 pursuant to
an Indenture dated as of May 13, 2013 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Third Lien
Indenture”, and together with the Second Lien Indenture, the “Indentures”) among
the Company, the guarantors party thereto, the Third Lien Representative and the
Third Lien Collateral Agent;
WHEREAS, the Company and the other Grantors also intend to enter into the Third
Lien Collateral Documents pursuant to which the Third Lien Collateral Agent will
be granted a Third priority security interest in the Third Lien Collateral,
which security interest is subordinate to the security interest of the First
Lien Representative and the Second Lien Representative; and
WHEREAS, the Company and the other Grantors have secured the First Lien
Obligations under the First Lien Credit Agreement on a priority basis and,
subject to such priority, intend to secure the Second Lien Obligations and the
Third Lien Obligations under the Indentures, with Liens on all present and
future Collateral to the extent that such Liens have been provided for in the
applicable Collateral Documents, and the Secured Parties desire to enter into
this Agreement to confirm their relative rights with respect to the Collateral
as provided in this Agreement.
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the First Lien Representative (for
itself and on behalf of the First Lien Secured Parties), the Second Lien
Representative (for itself and on behalf of the Second Lien Secured Parties),
and the Second Lien Collateral Agent (for itself and on behalf of the Second
Lien Secured Parties), the Third Lien Representative (for itself and on behalf
of the Third Lien Secured Parties), and the Third Lien Collateral Agent (for
itself and on behalf of the Third Lien Secured Parties), intending to be legally
bound, hereby agree as follows:
SECTION 1.Definitions.
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
“Additional First Lien Collateral Agent” has the meaning set forth in the
definition of “First Lien Collateral Agent”.
“Additional First Lien Debt” means any Indebtedness and guarantees thereof that
is incurred, issued or guaranteed by the Company and/or any Grantor (other than
the Initial First Lien Debt) which Indebtedness and guarantees are secured by
the First Lien Collateral (or a portion thereof) on a basis senior to the Second
Lien Obligations and the Third Lien Obligations; provided, however, that with
respect to any such Indebtedness incurred after the date hereof (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each First Lien Document, each Second Lien Document and each Third Lien
Document, (ii) unless already a party with respect to that Series of Additional
First Lien Debt, each of the First Lien Representative and the First Lien
Collateral Agent for the holders of such Indebtedness shall have become party to
(A) this Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.7 hereof and (B) the First Lien Pari Passu Intercreditor Agreement
pursuant to, and by satisfying the conditions set forth in, Section 5.14
thereof; provided, further, that, if such Indebtedness will be the initial
Additional First Lien Debt incurred by the Company or any other Grantor after
the date hereof, then the Grantors, the Initial First Lien Representative, the
Initial First Lien Collateral Agent, the Second Lien Representative for such
Indebtedness and the Second Lien Collateral Agent for such Indebtedness, the
Third Lien Representative for such Indebtedness and the Third Lien Collateral
Agent for such Indebtedness shall have executed and delivered the First Lien
Pari Passu Intercreditor Agreement and (iii) each of the other requirements of
Section 8.7 shall have been complied with. The requirements of clause (i) shall
be tested only as of (x) the date of execution of such Joinder Agreement, if
pursuant to a commitment entered into at the time of such Joinder Agreement and
(y) with respect to any later commitment or amendment to those terms to permit
such Indebtedness, as of the date of such commitment and/or amendment.
Additional First Lien Debt shall include any Registered Equivalent Notes and
guarantees thereof by the Grantors issued in exchange therefor.
“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Debt, the loan agreements, promissory notes, indentures
and other operative agreements evidencing or governing such Indebtedness, and
the First Lien Collateral Documents securing such Series of Additional First
Lien Debt.
“Additional First Lien Obligations” means, with respect to any Series of
Additional First Lien Debt, (a) principal, interest (including without
limitation any Post-Petition Interest), premium (if any), penalties, fees,
expenses (including, without limitation, fees, expenses and disbursements of
agents, professional advisors and legal counsel), indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts, in each case whether or not allowed or allowable in an Insolvency or
Liquidation Proceeding, payable with respect to such Additional First Lien Debt,
(b) all other amounts payable to the related Additional First Lien Secured
Parties under the related Additional First Lien Documents (other than in respect
of any Indebtedness not constituting Additional First Lien Debt), and (c) any
renewals or extensions of the foregoing.
“Additional First Lien Representative” has the meaning set forth in the
definition of “First Lien Representative”.
“Additional First Lien Secured Parties” means, with respect to any Series of
Additional First Lien Debt, the holders of such Indebtedness, the First Lien
Representative with respect thereto, the First Lien Collateral Agent with
respect thereto, any trustee or agent therefor under any related Additional
First Lien Documents and the beneficiaries of each indemnification obligation
undertaken by the Company or any other Grantor under any related Additional
First Lien Documents and the holders of any other Additional First Lien
Obligations secured by the First Lien Collateral Documents for such Series of
Additional First Lien Debt.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, Controls, is Controlled by or is under common control with such
Person or is a director or officer of such Person.
“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company or any other Grantor, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any Person permitted to be a secured party in respect of such obligations
under the applicable First Lien Documents.
“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Business Day” means any day other than a Legal Holiday.
“Cap Amount” has the meaning assigned to that term in the definition of First
Lien Obligations.
“Collateral” means, at any time, all properties and assets at any time owned or
acquired by the Company or any other Grantor in which the holders of First Lien
Obligations under at least one Series of First Lien Obligations (or their
Collateral Agents or Representatives), the holders of Second Lien Obligations
(or their Collateral Agent or Representative) and the holders of Third Lien
Obligations (or their Collateral Agent or Representative) hold, or purport to
hold, a security interest at such time (or, in the case of the First Lien
Obligations, are deemed pursuant to Article II to hold a security interest),
including any property subject to Liens granted pursuant to Section 6.1, and
shall exclude any properties and assets in which any Collateral Agent is
required to release its Liens pursuant to Section 5.1; provided, that, if such
Liens are required to be released as a result of the sale, transfer or other
disposition of any properties or assets of the Company or any other Grantor,
such assets or properties will cease to be excluded from the Collateral if the
Borrower or any other Grantor thereafter acquires or reacquires such assets or
properties.
“Collateral Agent” means any First Lien Collateral Agent, the Second Lien
Collateral Agent and/or the Third lien Collateral Agent, as the context may
require.
“Collateral Documents” means the First Lien Collateral Documents, the Second
Lien Collateral Documents and the Third Lien Collateral Documents.
“Company” has the meaning set forth in the Preamble to this Agreement.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Designated First Lien Collateral Agent” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Collateral Agent for the
First Lien Secured Parties in such Series and (ii) at any time when clause (i)
does not apply, the “Applicable Collateral Agent” (as defined in the First Lien
Pari Passu Intercreditor Agreement) at such time, as notified in writing to the
Second Lien Representative, Second Lien Collateral Agent, Third Lien
Representative and Third Lien Collateral Agent.
“Designated First Lien Representative” means (i) if at any time there is only
one Series of First Lien Obligations with respect to which the Discharge of
First Lien Obligations has not occurred, the First Lien Representative for the
First Lien Secured Parties in such Series and (ii) at any time when clause (i)
does not apply, the “Applicable Representative” (as defined in the First Lien
Pari Passu Intercreditor Agreement) at such time, as notified in writing to the
Second Lien Representative, Second Lien Collateral Agent, Third Lien
Representative and Third Lien Collateral Agent.
“Designation” means a designation of Additional First Lien Indebtedness or
Indebtedness under a Replacement First Lien Credit Agreement in substantially
the form of Exhibit II attached hereto.
“DIP Financing” has the meaning set forth in Section 6.1.
“Discharge” means, with respect to any Series of First Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, as the case may be,
except to the extent otherwise provided in Section 5.6:
(a)    payment in full in cash of the principal of and interest (including
interest accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) on all Indebtedness outstanding under the applicable
First Lien Documents and constituting First Lien Obligations with respect to
such Series of First Lien Obligations or the applicable Second Lien Documents
and constituting Second Lien Obligations, or the applicable Third Lien Documents
and constituting Third Lien Obligations, as the case may be;
(b)    payment in full in cash of all Hedging Obligations constituting First
Lien Obligations secured by the First Lien Collateral Documents or the cash
collateralization of all such Hedging Obligations on terms satisfactory to each
applicable counterparty (or the making of other arrangements satisfactory to the
applicable counterparty);
(c)    payment in full in cash of all other First Lien Obligations or Second
Lien Obligations or the Third Lien Obligations under the applicable First Lien
Documents of such Series or the applicable Second Lien Documents, or the
applicable Third Lien Documents, as the case may be, that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid (other than any indemnification obligations for which no claim or
demand for payment, whether oral or written, has been made at such time);
(d)    termination or expiration of all commitments, if any, to extend credit
that would constitute First Lien Obligations under such Series or Second Lien
Obligations or Third Lien Obligations, as the case may be; and
(e)    termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer, but in no event in an
amount greater than 105% of the aggregate undrawn face amount), or the making of
other arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the applicable First Lien Documents constituting
First Lien Obligations of such Series.
The term “Discharged” shall have a corresponding meaning.
“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.6, the date on which the Discharge of each Series of First
Lien Obligations has occurred; provided, that the Discharge of First Lien
Obligations shall be deemed not to have occurred if a Replacement First Lien
Credit Agreement is entered into.
“Discharge of Second Lien Obligations” means the date on which the Discharge of
Second Lien Obligations has occurred.
“Discharge of Third Lien Obligations” means the date on which the Discharge of
Third Lien Obligations has occurred.
“Disposition” has the meaning set forth in Section 5.1(b).
“Enforcement Action” means any action to:
(a)    foreclose, execute, levy, or collect on, take possession or control of,
sell or otherwise realize upon (judicially or non-judicially), or lease,
license, or otherwise dispose of (whether publicly or privately), Collateral, or
otherwise exercise or enforce remedial rights with respect to Collateral under
the First Lien Documents, the Second Lien Documents or the Third Lien Documents
(including by way of setoff, recoupment, notification of a public or private
sale or other disposition pursuant to the UCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable);
(b)    solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, conduct the liquidation or disposition of Collateral
or engage or retain sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers, or other third Persons for the purposes of
valuing, marketing, promoting, and selling Collateral;
(c)    receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby;
(d)    otherwise enforce a security interest or exercise another right or
remedy, as a secured creditor or otherwise, pertaining to the Collateral at law,
in equity, or pursuant to the First Lien Documents or Second Lien Documents or
Third Lien Documents (including the commencement of applicable legal proceedings
or other actions with respect to all or any portion of the Collateral to
facilitate the actions described in the preceding clauses, and exercising voting
rights in respect of equity interests comprising Collateral); or
(e)    the Disposition of Collateral by any Grantor after the occurrence and
during the continuation of an event of default under any of the First Lien
Documents, the Second Lien Documents or Third Lien Documents with the consent of
the applicable First Lien Collateral Agent, Second Lien Collateral Agent or
Third Lien Collateral Agent.
“Excess First Lien Obligations” means any Obligations that would constitute
First Lien Obligations if not for the Cap Amount.
“Excluded Assets” has the meaning given to such term in the Indentures as in
effect on the date hereof.
“First Lien Collateral” means any “Collateral” as defined in any First Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted or required to be granted
pursuant to a First Lien Document as security for any First Lien Obligations and
shall include any property or assets subject to replacement Liens or adequate
protection Liens in favor of any First Lien Secured Party.
“First Lien Collateral Agent” means (i) in the case of any Initial First Lien
Obligations or the Initial First Lien Secured Parties, the Initial First Lien
Representative, acting in the capacity of a collateral agent under the First
Lien Collateral Documents, together with its successors in such capacity and
(ii) in the case of any Additional First Lien Obligations and the Additional
First Lien Secured Parties thereunder, the Person serving as collateral agent
(or the equivalent) for such Additional First Lien Obligations and that is named
as the First Lien Collateral Agent in respect of such Additional First Lien
Obligations in the applicable Joinder Agreement (each, an “Additional First Lien
Collateral Agent”).
“First Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable First Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any First Lien Obligations or pursuant to which any such Lien is perfected.
“First Lien Credit Agreement” means that certain Revolving Credit and Security
Agreement, dated as of August 22, 2014, among, inter alios, the Company, the
First Lien Representative, and the lenders party thereto, as the same may be
further amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time and shall also include any Replacement
First Lien Credit Agreement.
“First Lien Debt” means the Initial First Lien Debt and any Additional First
Lien Debt.
“First Lien Documents” means the Initial First Lien Documents and any Additional
First Lien Documents.
“First Lien Obligations” means the Initial First Lien Obligations and any
Additional First Lien Obligations; provided, that if the sum of: (1)
Indebtedness constituting principal outstanding under the First Lien Credit
Agreement and all other First Lien Documents; plus (2) the aggregate face amount
of any letters of credit issued and outstanding under the First Lien Credit
Agreement and all other First Lien Documents (whether or not drawn, but without
duplication of any amounts included in clause (1)), exceeds an aggregate
principal amount equal to $100,000,000 (the “Cap Amount”), then only that
portion of such Indebtedness and such aggregate face amount of letters of credit
(on a pro rata basis based on the aggregate outstanding principal amount of such
Indebtedness and face amount of letters of credit) equal to the Cap Amount shall
be included in First Lien Obligations and interest and reimbursement obligations
with respect to such Indebtedness and letters of credit shall only constitute
First Lien Obligations to the extent related to Indebtedness and face amounts of
letters of credit included in the First Lien Obligations. For avoidance of
doubt, (1) Hedging Obligations, (2) Bank Product Obligations, (3) costs,
expenses, indemnities and other liabilities arising under the First Lien
Documents and (4) accrued, unpaid interest, fees and premium accruing in respect
of or attributable to the aggregate principal amount of the First Lien
Obligations, which do not exceed the Cap Amount, including, without limitation,
any interest and fees that accrue after the commencement by or against the
Company or any Grantor of any Insolvency or Liquidation Proceeding naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, including guarantees of the
foregoing, shall be deemed First Lien Obligations and shall not be subject to
the Cap Amount.
“First Lien Pari Passu Intercreditor Agreement” means an agreement among each
First Lien Representative and each First Lien Collateral Agent allocating rights
among the various Series of First Lien Obligations.
“First Lien Recovery” has the meaning set forth in Section 6.5.
“First Lien Representative” means (i) in the case of the Initial First Lien
Obligations or the Initial First Lien Secured Parties, the Initial First Lien
Representative and (ii) in the case of any Additional First Lien Obligations and
the Additional First Lien Secured Parties thereunder, each trustee,
administrative agent, collateral agent, security agent and similar agent that is
named as the First Lien Representative in respect of such Additional First Lien
Obligations in the applicable Joinder Agreement (each, an “Additional First Lien
Representative”).
“First Lien Secured Parties” means the Initial First Lien Secured Parties and
any Additional First Lien Secured Parties.
“Governmental Authority” means any federal, state local or foreign court or
governmental department, authority, instrumentality, regulatory body or other
agency.
“Grantors” means the Company and each Subsidiary which has granted a security
interest pursuant to any Collateral Document to secure any Secured Obligations.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)
interest rate swap agreements (whether from fixed to floating or from floating
to fixed), interest rate cap agreements and interest rate collar agreements;

(2)
other agreements or arrangements designed to manage interest rates or interest
rate risk; and

(3)
other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Indebtedness” means indebtedness in respect of borrowed money; for avoidance of
doubt, “Indebtedness” shall not include reimbursement or other obligations in
respect of letters of credit, Hedging Obligations or Bank Product Obligations.
“Initial First Lien Agreement” means the First Lien Credit Agreement.
“Initial First Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Initial First Lien Documents.
“Initial First Lien Documents” means that certain Initial First Lien Agreement
and the other “Loan Documents” as defined in the Initial First Lien Agreement
and any other document or agreement entered into for the purpose of evidencing,
governing, securing or perfecting the Initial First Lien Obligations.
“Initial First Lien Obligations” means the “Obligations” as defined in the First
Lien Credit Agreement.
“Initial First Lien Representative” has the meaning set forth in the
introductory paragraph to this Agreement.
“Initial First Lien Secured Parties” means the “Secured Parties” as defined in
the Initial First Lien Documents.
“Insolvency or Liquidation Proceeding” means:
(a)    any case commenced by or against the Company or any other Grantor under
Title 11, U.S. Code or any similar federal or state law for the relief of
debtors, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
(b)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(c)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Joinder Agreement” means a supplement to this Agreement in the form of
Exhibit I or Exhibit II hereto, as applicable, required to be delivered by an
Additional First Lien Representative, an Additional First Lien Collateral Agent
or a Replacement First Lien Collateral Agent or Replacement First Lien
Representative to each other then-existing Representative and Collateral Agent
pursuant to Section 8.7 hereof in order to include Additional First Lien Debt or
a Replacement First Lien Credit Agreement hereunder and to become the First Lien
Representative or First Lien Collateral Agent, as the case may be, hereunder in
respect thereof for the applicable Additional First Lien Secured Parties under
such Additional First Lien Debt or the First Lien Secured Parties under such
First Lien Debt.
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York, Wilmington, Delaware or at a place of
payment are authorized by law, regulation or executive order to remain closed.
If a payment date is a Legal Holiday at a place of payment, payment may be made
at that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue on such payment for the intervening period.
“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, assignment, security interest, charge or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, call, trust (whether contractual, statutory, deemed,
equitable, constructive, resulting or otherwise), UCC financing statement or
other preferential arrangement having the practical effect of any of the
foregoing, including any right of set-off or recoupment.
“Obligations” means any principal (including reimbursement obligations with
respect to loans, advances and letters of credit whether or not drawn), interest
(including, to the extent legally permitted, all interest accrued thereon after
the commencement of any insolvency or liquidation proceeding at the rate,
including any applicable post-default rate, specified in the First Lien
Documents, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding), premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledged Collateral” has the meaning set forth in Section 5.5.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Documents, the Second Lien Documents or the Third
Lien Documents, as applicable, continue to accrue after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding.
“Recovery” has the meaning set forth in Section 6.5.
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, refund, replace or repay, or to
issue other Indebtedness whether of the same principal amount or greater or
lesser principal amount in exchange or replacement for such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Replacement First Lien Collateral Agent” means, in respect of any Replacement
First Lien Credit Agreement, the collateral agent or person serving in similar
capacity under the Replacement First Lien Credit Agreement.
“Replacement First Lien Credit Agreement” means any loan agreement, indenture or
other agreement that (i) Refinances the First Lien Credit Agreement so long as,
after giving effect to such Refinancing, the agreement that was the First Lien
Credit Agreement immediately prior to such Refinancing is no longer secured, or
required to be secured, by any of the First Lien Collateral and (ii) becomes the
First Lien Credit Agreement hereunder by designation as such pursuant to Section
8.7.
“Replacement First Lien Representative” means, in respect of any Replacement
First Lien Credit Agreement, the administrative agent, trustee or person serving
in similar capacity under the Replacement First Lien Credit Agreement.
“Representative” means any First Lien Representative, the Second Lien
Representative and/or the Third Lien Representative, as the context may require.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Company or the applicable Grantor.
“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.
“Second Lien Collateral” means any “Collateral” as defined in any Second Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted or required to be granted
pursuant to a Second Lien Document as security for any Second Lien Obligation
and shall include any property or assets subject to replacement Liens or
adequate protection Liens in favor of any Second Lien Secured Party.
“Second Lien Collateral Agent” has the meaning set forth in the introductory
paragraph to this Agreement.
“Second Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable Second Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Second Lien Obligations or pursuant to which any such Lien is perfected.
“Second Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Second Lien Documents. Second Lien Debt shall
include any Registered Equivalent Notes and guarantees thereof by the Grantor
issued in exchange thereof.
“Second Lien Default” means any Event of Default under, and as defined in, any
Second Lien Document.
“Second Lien Documents” means the Second Lien Indenture and the other “Note
Documents” as defined in the Second Lien Indenture and any other document or
agreement entered into for the purpose of evidencing, governing, securing or
perfecting the Second Lien Obligations.
“Second Lien Obligations” means the “Parity Lien Obligations” or the “Secured
Obligations” or the “Second Lien Obligations”, as applicable and each as defined
in the Second Lien Documents.
“Second Lien Recovery” has the meaning set forth in Section 6.5.
“Second Lien Representative” has the meaning set forth in the introductory
paragraph to this Agreement.
“Second Lien Secured Parties” means the holders of the Second Lien Obligations,
the Second Lien Collateral Agent and the Second Lien Representative.
“Secured Obligations” means the First Lien Obligations, the Second Lien
Obligations and/or the Third Lien Obligations, as the context may require.
“Secured Parties” means the First Lien Secured Parties, the Second Lien Secured
Parties and/or the Third Lien Secured Parties, as the context may require.
“Series” means, (x) with respect to First Lien Debt, all First Lien Debt
represented by the same Representative acting in the same capacity and (y) with
respect to First Lien Obligations, all such obligations secured by the same
First Lien Collateral Documents.
“Subsidiary” means, with respect to any Person, of which more than 50% of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or Controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof.
“Third Lien Collateral” means any “Collateral” as defined in any Third Lien
Document or any other assets of the Company or any other Grantor with respect to
which a Lien is granted or purported to be granted or required to be granted
pursuant to a Third Lien Document as security for any Third Lien Obligation and
shall include any property or assets subject to replacement Liens or adequate
protection Liens in favor of any Third Lien Secured Party.
“Third Lien Collateral Agent” has the meaning set forth in the introductory
paragraph to this Agreement.
“Third Lien Collateral Documents” means the “Security Documents” or “Collateral
Documents” (as defined in the applicable Third Lien Documents) and any other
agreement, document or instrument pursuant to which a Lien is granted securing
any Third Lien Obligations or pursuant to which any such Lien is perfected.
“Third Lien Debt” means the Indebtedness and guarantees thereof now or hereafter
incurred pursuant to the Third Lien Documents. Third Lien Debt shall include any
Registered Equivalent Notes and guarantees thereof by the Grantor issued in
exchange thereof.
“Third Lien Default” means any Event of Default under, and as defined in, any
Third Lien Document.
“Third Lien Documents” means the Third Lien Indenture and the other “Note
Documents” as defined in the Third Lien Indenture and any other document or
agreement entered into for the purpose of evidencing, governing, securing or
perfecting the Third Lien Obligations.
“Third Lien Obligations” means the “Third Lien Obligations” or the “Secured
Obligations”, as applicable and each as defined in the Third Lien Documents.
“Third Lien Representative” has the meaning set forth in the introductory
paragraph to this Agreement.
“Third Lien Secured Parties” means the holders of the Third Lien Obligations,
Third Lien Collateral Agent and the Third Lien Representative.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
1.2    Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended and any reference herein to any statute or regulations shall
include any amendment, renewal, extension or replacement thereof;
(b)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns;
(c)    the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement; and
(e)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
SECTION 2.    Lien Priorities.
2.1    Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral or of any Liens securing the Third Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law, the Second Lien Documents or the Third Lien
Documents or any defect or deficiencies in, or failure to perfect or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, the
Liens securing the First Lien Obligations or the Second Lien Obligations, the
subordination of such Liens to any other Liens, or any other circumstance
whatsoever, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Second Lien
Representative and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties represented by it, and the Third Lien Representative
and the Third Lien Collateral Agent, on behalf of itself and the Third Lien
Secured Parties represented by it, hereby agrees that:
(f)    any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of any First Lien Representative, any First Lien
Collateral Agent or any First Lien Secured Parties or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any Second Lien Obligations and any
Third Lien Obligations; and
(g)    any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Representative, the Second
Lien Collateral Agent, any Second Lien Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any First Lien Obligations.
All Liens on the Collateral securing any First Lien Obligations shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Obligations for all purposes, whether or not such Liens securing
any First Lien Obligations are subordinated to any Lien securing any other
obligation of the Company, any other Grantor or any other Person; and
(h)    any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Representative, the Second
Lien Collateral Agent or any Second Lien Secured Parties or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be senior in all respects and
prior to any Lien on the Collateral securing any Third Lien Obligations and any
Third Lien Obligations; and
(i)    any Lien on the Collateral securing any Third Lien Obligations now or
hereafter held by or on behalf of the Third Lien Representative, the Third Lien
Collateral Agent, any Third Lien Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to all Liens on the Collateral securing any First Lien Obligations
and Second Lien Obligations. All Liens on the Collateral securing any Second
Lien Obligations and First Lien Obligations shall be and remain senior in all
respects and prior to all Liens on the Collateral securing any Third Lien
Obligations for all purposes, whether or not such Liens securing any First Lien
Obligations and/or Second Lien Obligations are subordinated to any Lien securing
any other obligation of the Company, any other Grantor or any other Person; and
(j)    any Lien on the Collateral securing any Excess First Lien Obligations now
or hereafter held by or on behalf of any First Lien Representative, any First
Lien Collateral Agent, any First Lien Secured Parties or any agent or trustee
therefor, regardless of how acquired, whether by grant, possession, statute,
operation of law, subrogation or otherwise, shall be junior and subordinate in
all respects to any Lien on the Collateral securing any Second Lien Obligations
and any Third Lien Obligations.
It is acknowledged that, subject to the Cap Amount (as provided herein), (i) the
aggregate amount of the First Lien Obligations may be increased from time to
time pursuant to the terms of the First Lien Documents, (ii) a portion of the
First Lien Obligations consists or may consist of Indebtedness that is revolving
in nature, and the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and (iii)
subject to Section 8.7(b), the First Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, refinanced or otherwise amended or modified from time to time, all
without affecting the subordination of the Liens securing the Second Lien
Obligations or the Third Lien Obligations hereunder or the provisions of this
Agreement defining the relative rights of the First Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties.
2.2    Prohibition on Contesting Liens; No Marshalling.
2.2.1. Agreement of Secured Parties. The Second Lien Representative and the
Second Lien Collateral Agent, for itself and on behalf of each Second Lien
Secured Party represented by it, and each First Lien Representative and each
First Lien Collateral Agent, for itself and on behalf of each First Lien Secured
Party represented by it, and each Third Lien Representative and each Third Lien
Collateral Agent, for itself and on behalf of each Third Lien Secured Party
represented by it, agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority,
validity, perfection, extent or enforceability of a Lien held, or purported to
be held, by or on behalf of any of the First Lien Secured Parties in the First
Lien Collateral or by or on behalf of any of the Second Lien Secured Parties in
the Second Lien Collateral, or by or on behalf of any of the Third Lien Secured
Parties in the Third Lien Collateral as the case may be, or the provisions of
this Agreement.
2.2.2.    Agreement of Second Lien Secured Parties. The Second Lien
Representative and the Second Lien Collateral Agent, for itself and on behalf of
each Second Lien Secured Party represented by it, agrees that it (i) will not
take or cause to be taken any action the purpose or effect of which is, or could
be, to make any Liens pari passu with, or to give any Second Lien Secured Party
any preference or priority relative to, any Lien securing the First Lien
Obligations with respect to the Collateral or any part thereof, (ii) will not
challenge or question in any proceeding the validity or enforceability of any
First Lien Obligations or First Lien Document, or the validity or enforceability
of the priorities, rights or duties established by the provisions of this
Agreement, (iii) will not take or cause to be taken any action the purpose or
effect of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
Disposition of the Collateral permitted under the First Lien Documents and this
Agreement by any First Lien Secured Party or any First Lien Collateral Agent
acting on their behalf, (iv) shall have no right to (A) direct any First Lien
Collateral Agent or any other First Lien Secured Party to exercise any right,
remedy or power with respect to any Collateral or (B) consent to the exercise by
any First Lien Collateral Agent or any other First Lien Secured Party of any
right, remedy or power with respect to any Collateral, (v) except as permitted
by this Agreement, will not institute any suit or assert in any suit or
Insolvency or Liquidation Proceeding any claim against any First Lien Collateral
Agent or other First Lien Secured Party seeking damages from or other relief by
way of specific performance, instructions or otherwise with respect to, and
neither any First Lien Collateral Agent nor any other First Lien Secured Party
shall be liable for, any action taken or omitted to be taken by the any First
Lien Collateral Agent or other First Lien Secured Party with respect to any
First Lien Collateral, (vi) will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement, (vii) object to forbearance by any First Lien
Collateral Agent or any First Lien Secured Party, and (viii) until the Discharge
of First Lien Obligations, will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshaling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any First Lien Representative, any First Lien Collateral Agent or
any First Lien Secured Party to enforce this Agreement, including the provisions
of this Agreement relating to the priority of the Liens securing the First Lien
Obligations as provided in Sections 2.1 and 3.1.
2.2.3.    Agreement of Third Lien Secured Parties. The Third Lien Representative
and the Third Lien Collateral Agent, for itself and on behalf of each Third Lien
Secured Party represented by it, agrees that it (i) will not take or cause to be
taken any action the purpose or effect of which is, or could be, to make any
Liens pari passu with, or to give any Third Lien Secured Party any preference or
priority relative to, any Lien securing the First Lien Obligations or Second
Lien Obligations with respect to the Collateral or any part thereof, (ii) will
not challenge or question in any proceeding the validity or enforceability of
any First Lien Obligations or First Lien Document or Second Lien Obligations or
Second Lien Document, or the validity or enforceability of the priorities,
rights or duties established by the provisions of this Agreement, (iii) will not
take or cause to be taken any action the purpose or effect of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other Disposition of the
Collateral permitted under the Second Lien Documents and this Agreement by any
Second Lien Secured Party or the Second Lien Collateral Agent acting on their
behalf, (iv) will not take or cause to be taken any action the purpose or effect
of which is, or could be, to interfere, hinder or delay, in any manner, whether
by judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral permitted under the First Lien Documents and this Agreement by
any First Lien Secured Party or any First Lien Collateral Agent acting on their
behalf, (v) shall have no right to (A) direct any First Lien Collateral Agent or
any other First Lien Secured Party or the Second Lien Collateral Agent or any
other Second Lien Secured Party to exercise any right, remedy or power with
respect to any Collateral or (B) consent to the exercise by any First Lien
Collateral Agent or any other First Lien Secured Party or the Second Lien
Collateral Agent or any other Second Lien Secured Party of any right, remedy or
power with respect to any Collateral, (vi) except as permitted by this
Agreement, will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against any First Lien Collateral Agent or
other First Lien Secured Party or the Second Lien Collateral Agent or any other
Second Lien Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither any
First Lien Collateral Agent nor any other First Lien Secured Party nor the
Second Lien Collateral Agent nor any other Second Lien Secured Party shall be
liable for, any action taken or omitted to be taken by the any First Lien
Collateral Agent or other First Lien Secured Party with respect to any First
Lien Collateral or the Second Lien Collateral Agent or other Second Lien Secured
Party with respect to the Second Lien Collateral, (vii) will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement, (viii) object
to forbearance by any First Lien Collateral Agent or any First Lien Secured
Party or the Second Lien Collateral Agent or any other Second Lien Secured
Party, and (ix) until the Discharge of First Lien Obligations and the Discharge
of Second Lien Obligations will not assert, and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshaling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any First Lien Representative, the First Lien Collateral Agent or
any First Lien Secured Party or any Second Lien Representative, the Second Lien
Collateral Agent or any Second Lien Secured Party to enforce this Agreement,
including the provisions of this Agreement relating to the priority of the Liens
securing the First Lien Obligations and the Second Lien Obligations as provided
in Sections 2.1 and 3.1.
2.3    No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that the Company shall not, and shall not permit any other Grantor to:
(a)    grant or permit any additional Liens on any asset or property to secure
any Second Lien Obligation unless it has granted or concurrently grants a Lien
on such asset or property to secure the First Lien Obligations and the Third
Lien Obligations, the parties hereto agreeing that any such Lien shall be
subject to Section 2.1 hereof; or
(b)    grant or permit any additional Liens on any asset or property to secure
any Third Lien Obligations unless it has granted or concurrently grants a Lien
on such asset or property to secure the Second Lien Obligations and the First
Lien Obligations, the parties hereto agreeing that any such Lien shall be
subject to Section 2.1 hereof; or
(c)    grant or permit any additional Liens on any asset or property to secure
any First Lien Obligations (other than an Excluded Asset) unless it has granted
or concurrently grants a Lien on such asset or property to secure the Third Lien
Obligations and the Second Lien Obligations.
If the Second Lien Representative, the Second Lien Collateral Agent or any
Second Lien Secured Party shall hold any Lien on any assets or property of any
Grantor securing any Second Lien Obligations that are not also subject to the
first-priority Liens securing all First Lien Obligations under the First Lien
Collateral Documents, such Second Lien Representative, Second Lien Collateral
Agent or Second Lien Secured Party shall notify the Designated First Lien
Representative promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to each First
Lien Collateral Agent as security for the First Lien Obligations represented by
it, such Second Lien Representative, Second Lien Collateral Agent and Second
Lien Secured Parties shall be deemed to hold and have held such Lien for the
benefit of each First Lien Representative, each First Lien Collateral Agent and
the other First Lien Secured Parties as security for the First Lien Obligations.
To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to any First
Lien Representative, any First Lien Collateral Agent and/or the First Lien
Secured Parties, the Second Lien Representative and the Second Lien Collateral
Agent, on behalf of the Second Lien Secured Parties represented by it, agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
If the Third Lien Representative, the Third Lien Collateral Agent or any Third
Lien Secured Party shall hold any Lien on any assets or property of any Grantor
securing any Third Lien Obligations that are not also subject to the
first-priority Liens securing all First Lien Obligations under the First Lien
Collateral Documents and the second-priority Liens securing all Second Lien
Obligations under the Second Lien Collateral Documents such Third Lien
Representative, Third Lien Collateral Agent or Third Lien Secured Party shall
notify the Designated First Lien Representative and the Second Lien
Representative promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to each First
Lien Collateral Agent as security for the First Lien Obligations represented by
it and the Second Lien Collateral Agent as security for the Second Lien
Obligations represented by it, such Third Lien Representative, Third Lien
Collateral Agent and Third Lien Secured Parties shall be deemed to hold and have
held such Lien for the benefit of each First Lien Representative, each First
Lien Collateral Agent and the other First Lien Secured Parties and the Second
Lien Representative, the Second Lien Collateral Agent and the other Second Lien
Secured Parties as security for the First Lien Obligations and the Second Lien
Obligations. To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to any
First Lien Representative, any First Lien Collateral Agent and/or the First Lien
Secured Parties and the Second Lien Representative, the Second Lien Collateral
Agent and/or the Second Lien Secured Parties, the Third Lien Representative and
the Third Lien Collateral Agent, on behalf of the Third Lien Secured Parties
represented by it, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.
Notwithstanding anything in this Agreement to the contrary, cash and cash
equivalents may be pledged to secure reimbursement obligations in respect of
letters of credit without granting a Lien thereon to secure any other First Lien
Obligations or any other Second Lien Obligations or any other Third Lien
Obligations.
2.4    Similar Liens and Agreements. Except as provided in Section 2.3, except
to the extent any asset constitutes an Excluded Asset, the parties hereto agree
that it is their intention that the First Lien Collateral and the Second Lien
Collateral and the Third Lien Collateral be substantially identical. In
furtherance of the foregoing and of Section 8.11, the parties hereto agree,
subject to the other provisions of this Agreement:
(a)    upon request by any First Lien Collateral Agent, the Second Lien
Collateral Agent or the Third Lien Collateral Agent, to cooperate in good faith
(and to direct their counsel to cooperate in good faith) from time to time in
order to determine the specific items included in the First Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral and the steps taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Documents, the Second Lien Documents and
the Third Lien Documents;
(b)    that the documents and agreements creating or evidencing the First Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral and
guarantees for the First Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, subject to Section 2.3, shall be in all material
respects the same forms of documents other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) such other
modifications to such Second Lien Security Documents which are less restrictive
than the corresponding First Lien Security Documents, (iii) such other
modifications to such Third Lien Security Documents which are less restrictive
than the corresponding First Lien Security Documents and Second Lien Security
Documents, (iv) provisions in the Second Lien Security Documents which are
solely applicable to the rights and duties of the Second Lien Representative
and/or the Second Lien Collateral Agent, and (v) and provisions in the Third
Lien Security Documents which are solely applicable to the rights and duties of
the Third Lien Representative and/or the Third Lien Collateral Agent, and
(c)    that at no time shall there be (i) any Grantor that is an obligor in
respect of the Second Lien Obligations that is not also an obligor in respect of
the First Lien Obligations and the Third Lien Obligations or (ii) any Grantor
that is an obligor in respect of the First Lien Obligations that is not also an
obligor in respect of the Second Lien Obligations and the Third Lien Obligations
or (iii) any Grantor that is an obligor in respect of the Third Lien Obligations
that is not also an obligor in respect of the First Lien Obligations and the
Second Lien Obligations.
The foregoing to the contrary notwithstanding, it is understood by each of the
parties that to the extent that (x) any Collateral constitutes an Excluded
Asset, or (y) any Lien on any Second Lien Collateral is released pursuant to the
terms of the Second Lien Documents, or (z) any Lien on any Third Lien Collateral
is released pursuant to the terms of the Third Lien Documents, the Collateral
securing the First Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations will not be identical, and the provisions of the documents,
agreements and instruments evidencing such Liens also will not be substantively
similar, and any such difference in the scope or extent of perfection with
respect to the Collateral resulting therefrom are hereby expressly permitted by
this Agreement.
2.5    Perfection of Liens. Except for the arrangements contemplated by Section
5.5, none of the First Lien Representatives, First Lien Collateral Agents or the
First Lien Secured Parties shall be responsible for perfecting and maintaining
the perfection of Liens with respect to the Collateral for the benefit of the
Second Lien Representative, the Second Lien Collateral Agent or the Second Lien
Secured Parties and none of the First Lien Representatives, First Lien
Collateral Agents or the First Lien Secured Parties or the Second Lien
Representative, the Second Lien Collateral Agent or the Second Lien Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Collateral for the benefit of the Third Lien
Representative, the Third Lien Collateral Agent or the Third Lien Secured
Parties, each of which shall be the responsibility of the Company. The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as among the First Lien Secured Parties, the Second Lien Secured
Parties and the Third Lien Secured Parties and such provisions shall not impose
on the First Lien Representatives, First Lien Collateral Agents, the First Lien
Secured Parties, the Second Lien Representative, the Second Lien Collateral
Agent, the Second Lien Secured Parties or the Third Lien Representative, the
Third Lien Collateral Agent, the Third Lien Secured Parties, or any agent or
trustee therefor any obligations in respect of the disposition of proceeds of
any Collateral which would conflict with prior-perfected claims therein in favor
of any other Person or any order or decree of any court or governmental
authority or any applicable law.
SECTION 3.    Enforcement.
3.1    Exercise of Remedies.
3.1.1    Restrictions on Enforcement of Second Liens.
(a)    Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, the Second Lien Representative, the Second
Lien Collateral Agent and the Second Lien Secured Parties:
(1)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral;
(2)    will not contest, protest or object to any foreclosure proceeding or
action brought by any First Lien Representative, any First Lien Collateral Agent
or any First Lien Secured Party or any other exercise by any First Lien
Representative, any First Lien Collateral Agent or any First Lien Secured Party
of any rights and remedies relating to the Collateral under the First Lien
Documents or otherwise (including any Enforcement Action initiated by or
supported by any First Lien Representative, any First Lien Collateral Agent or
any First Lien Secured Party); and
(3)    will not object to (and will waive any and all claims with respect to)
the forbearance by any First Lien Representative, any First Lien Collateral
Agent or the First Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Collateral,
in each case so long as any proceeds received by any First Lien Representative
in excess of those necessary to achieve a Discharge of First Lien Obligations
are distributed in accordance with Section 4.1.
(b)    Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1.1(a)(1), the First Lien
Representatives, the First Lien Collateral Agents and the First Lien Secured
Parties shall have the exclusive right to commence and maintain an Enforcement
Action or otherwise enforce rights, exercise remedies (including set-off,
recoupment and the right to credit bid their debt (including debt related to any
DIP Financing) in any sale, except that the Second Lien Representative shall
have the credit bid rights set forth in Section 3.1.1(c)(5)), and subject to
Section 5.1, make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Representative, the Second Lien Collateral Agent or
any other Second Lien Secured Party; provided that any proceeds received by any
First Lien Representative in excess of those necessary to achieve a Discharge of
any First Lien Obligations are distributed in accordance with Section 4.1
hereof. In commencing or maintaining any Enforcement Action or otherwise
exercising rights and remedies with respect to the Collateral, the First Lien
Representatives, First Lien Collateral Agents and the First Lien Secured Parties
may enforce the provisions of the First Lien Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion in compliance with any applicable law and
without consultation with the Second Lien Representative, the Second Lien
Collateral Agent or any other Second Lien Secured Party and regardless of
whether any such exercise is adverse to the interest of any Second Lien Secured
Party. Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of Collateral upon foreclosure,
to incur expenses in connection with such sale or disposition, and to exercise
all the rights and remedies of a secured creditor under the UCC and of a secured
creditor under Bankruptcy Laws of any applicable jurisdiction.
(c)    Notwithstanding the foregoing, the Second Lien Representative, the Second
Lien Collateral Agent and any Second Lien Secured Party may:
(1)    file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
(2)    take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Representative, any First Lien Collateral Agent or the First Lien Secured
Parties to exercise remedies in respect thereof) in order to create, perfect,
preserve or protect its Lien on the Collateral;
(3)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;
(4)    subject to Section 6.1(i), vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Lien Obligations
and the Collateral; provided that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by the Second Lien
Representative, the Second Lien Collateral Agent or any other Second Lien
Secured Party may be inconsistent with the provisions of this Agreement;
(5)    bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Secured Party, or any sale
of Collateral during an Insolvency or Liquidation Proceeding; provided that such
bid may not include a “credit bid” in respect of any Second Lien Obligations
unless the cash proceeds of such bid are otherwise sufficient to cause the
Discharge of First Lien Obligations; and
(6)    object to any proposed acceptance of Collateral by a First Lien
Representative, a First Lien Collateral Agent or First Lien Secured Party
pursuant to Section 9-620 of the UCC.
The Second Lien Representative and the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties represented by it, agrees that it
will not take or receive any Collateral or any proceeds of Collateral in
connection with the exercise of any right or remedy (including set-off and
recoupment) with respect to any Collateral in its capacity as a creditor, unless
and until the Discharge of First Lien Obligations has occurred, except in
connection with any foreclosure expressly permitted by Section 3.1.1(a)(1) to
the extent such Second Lien Representative or such Second Lien Collateral Agent
and Second Lien Secured Parties represented by it are permitted to retain the
proceeds thereof in accordance with Section 4.2 of this Agreement. Without
limiting the generality of the foregoing, unless and until the Discharge of
First Lien Obligations has occurred, except as expressly provided in
Sections 3.1.1(a), 3.1.1(b) and this Section 3.1.1(c), the sole right of the
Second Lien Representative, the Second Lien Collateral Agent and the other
Second Lien Secured Parties with respect to the Collateral is to hold a Lien on
the Collateral pursuant to the Second Lien Collateral Documents for the period
and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of First Lien Obligations has occurred.
(d)    Subject to Sections 3.1.1(a) and (c):
(1)    the Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties represented by it,
agrees that such Second Lien Representative or such Second Lien Collateral Agent
and such Second Lien Secured Parties represented by it will not take any action
that would hinder any exercise of remedies under the First Lien Documents or is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Collateral, whether by foreclosure or otherwise;
(2)    the Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties represented by it,
hereby waives any and all rights such Second Lien Representative or such Second
Lien Collateral Agent or such Second Lien Secured Parties represented by it may
have as a junior lien creditor or otherwise to object to the manner in which any
First Lien Representative, any First Lien Collateral Agent or other First Lien
Secured Party seeks to enforce or collect the First Lien Obligations or Liens
securing the First Lien Obligations granted in any of the First Lien Collateral
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of any First Lien Representative, any First
Lien Collateral Agent or other First Lien Secured Party is adverse to the
interest of any Second Lien Secured Party; and
(3)    the Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties represented by it,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of any First Lien
Representative, any First Lien Collateral Agent or any other First Lien Secured
Party with respect to the Collateral as set forth in this Agreement and the
First Lien Documents.
(e)    Except as specifically set forth in this Agreement, the Second Lien
Representative, the Second Lien Collateral Agent and the other Second Lien
Secured Parties may exercise rights and remedies as unsecured creditors against
the Company or any other Grantor that has guaranteed or granted Liens to secure
the Second Lien Obligations in accordance with the terms of the Second Lien
Documents and applicable law (other than initiating or joining in an involuntary
case or proceeding under any Insolvency or Liquidation Proceeding with respect
to any Grantor); provided that in the event that any Second Lien Secured Party
becomes a judgment Lien creditor in respect of Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the Second
Lien Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes (including in relation to the First Lien Obligations)
in the same manner as the other Liens securing the Second Lien Obligations are
subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the Second Lien
Representative, the Second Lien Collateral Agent or any other Second Lien
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the Second Lien Obligations so long as such receipt is not
the direct or indirect result of the exercise by the Second Lien Representative,
the Second Lien Collateral Agent or any other Second Lien Secured Party of
rights or remedies as a secured creditor (including set-off and recoupment) or
enforcement in contravention of this Agreement of any Lien held by any of them
or as a result of any other violation by any Second Lien Secured Party of the
express terms of this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies any First Lien Representative, any
First Lien Collateral Agent or other First Lien Secured Party may have with
respect to the First Lien Collateral.
(g)    The Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Security Document or any
other Second Lien Document shall be deemed to restrict in any way the rights and
remedies of the First Lien Collateral Agent or the other First Lien Secured
Parties with respect to the Collateral as set forth in this Agreement.
3.1.2    Restrictions on Enforcement of Third Liens.
(a)    Until the Discharge of First Lien Obligations and Discharge of Second
Lien Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Company or any other Grantor,
the Third Lien Representative, the Third Lien Collateral Agent and the Third
Lien Secured Parties:
(4)    will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral;
(5)    will not contest, protest or object to any foreclosure proceeding or
action brought by any First Lien Representative, any First Lien Collateral Agent
or any First Lien Secured Party or any other exercise by any First Lien
Representative, any First Lien Collateral Agent or any First Lien Secured Party
of any rights and remedies relating to the Collateral under the First Lien
Documents or otherwise (including any Enforcement Action initiated by or
supported by any First Lien Representative, any First Lien Collateral Agent or
any First Lien Secured Party);
(6)    will not contest, protest or object to any foreclosure proceeding or
action brought by the Second Lien Representative, the Second Lien Collateral
Agent or any Second Lien Secured Party or any other exercise by the Second Lien
Representative, the Second Lien Collateral Agent or any Second Lien Secured
Party of any rights and remedies relating to the Collateral under the Second
Lien Documents or otherwise (including any Enforcement Action initiated by or
supported by the Second Lien Representative, the Second Lien Collateral Agent or
any Second Lien Secured Party);
(7)    will not object to (and will waive any and all claims with respect to)
the forbearance by any First Lien Representative, any First Lien Collateral
Agent or the First Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Collateral;
(8)    will not object to (and will waive any and all claims with respect to)
the forbearance by the Second Lien Representative, the Second Lien Collateral
Agent or the Second Lien Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Collateral; and
in each case so long as any proceeds received by any First Lien Representative
in excess of those necessary to achieve a Discharge of First Lien Obligations
and so long as any proceeds received by the Second Lien Representative in excess
of those necessary to achieve a Discharge of Second Lien Obligations are
distributed in accordance with Section 4.1.
(b)    Until the Discharge of First Lien Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, subject to Section 3.1.2(a)(1), the First Lien
Representatives, the First Lien Collateral Agents and the First Lien Secured
Parties shall have the exclusive right to commence and maintain an Enforcement
Action or otherwise enforce rights, exercise remedies (including set-off,
recoupment and the right to credit bid their debt (including debt related to any
DIP Financing) in any sale and subject to Section 5.1, make determinations
regarding the release, disposition, or restrictions with respect to the
Collateral without any consultation with or the consent of the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party; provided that any proceeds received by any First Lien Representative in
excess of those necessary to achieve a Discharge of any First Lien Obligations
and so long as any proceeds received by the Second Lien Representative in excess
of those necessary to achieve a Discharge of Second Lien Obligations are
distributed in accordance with Section 4.1 hereof. In commencing or maintaining
any Enforcement Action or otherwise exercising rights and remedies with respect
to the Collateral, the First Lien Representatives, First Lien Collateral Agents
and the First Lien Secured Parties may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion in compliance
with any applicable law and without consultation with the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party and regardless of whether any such exercise is adverse to the interest of
any Third Lien Secured Party. Such exercise and enforcement shall include the
rights of an agent appointed by them to sell or otherwise dispose of Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
(c)    Upon the Discharge of First Lien Obligations, until the Discharge of
Second Lien Obligations has occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, subject to Section 3.1.2(a)(1), the Second Lien Representative, the
Second Lien Collateral Agent and the Second Lien Secured Parties shall have the
exclusive right to commence and maintain an Enforcement Action or otherwise
enforce rights, exercise remedies (including set-off, recoupment and the right
to credit bid their debt (including debt related to any DIP Financing) in any
sale, and subject to Section 5.1, make determinations regarding the release,
disposition, or restrictions with respect to the Collateral without any
consultation with or the consent of the Third Lien Representative, the Third
Lien Collateral Agent or any other Third Lien Secured Party; provided that any
proceeds received by the Second Lien Representative in excess of those necessary
to achieve the Discharge of Second Lien Obligations and are distributed in
accordance with Section 4.1 hereof. In commencing or maintaining any Enforcement
Action or otherwise exercising rights and remedies with respect to the
Collateral, the Second Lien Representative, Second Lien Collateral Agent and the
Second Lien Secured Parties may enforce the provisions of the Second Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion in compliance
with any applicable law and without consultation with the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party and regardless of whether any such exercise is adverse to the interest of
any Third Lien Secured Party. Such exercise and enforcement shall include the
rights of an agent appointed by them to sell or otherwise dispose of Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
and of a secured creditor under Bankruptcy Laws of any applicable jurisdiction.
(d)    Notwithstanding the foregoing, the Third Lien Representative, the Third
Lien Collateral Agent and any Third Lien Secured Party may:
(4)    file a claim or statement of interest with respect to the Third Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;
(5)    take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations and/or Second Lien Obligations,
or the rights of any First Lien Representative, any First Lien Collateral Agent
or the First Lien Secured Parties or the Second Lien Representative, the Second
Lien Collateral Agent or the Second Lien Secured Parties to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Collateral;
(6)    file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Third
Lien Secured Parties, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;
(7)    subject to Section 6.1(i) and (j), vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Third Lien Obligations and
the Collateral; provided that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party may be inconsistent with the provisions of this Agreement;
(8)    bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Secured Party or the Second
Lien Representative, the Second Lien Collateral Agent or the Second Lien Secured
Parties, or any sale of Collateral during an Insolvency or Liquidation
Proceeding; provided that such bid may not include a “credit bid” in respect of
any Third Lien Obligations; and
(9)    object to any proposed acceptance of Collateral by a First Lien
Representative, a First Lien Collateral Agent or First Lien Secured Party or the
Second Lien Representative, the Second Lien Collateral Agent or Second Lien
Secured Party pursuant to Section 9-620 of the UCC.
The Third Lien Representative and the Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties represented by it, agrees that it will
not take or receive any Collateral or any proceeds of Collateral in connection
with the exercise of any right or remedy (including set-off and recoupment) with
respect to any Collateral in its capacity as a creditor, unless and until the
Discharge of First Lien Obligations and the Discharge of Second Lien Obligations
has occurred, except in connection with any foreclosure expressly permitted by
Section 3.1.2(a)(1) to the extent such Third Lien Representative or such Third
Lien Collateral Agent and Third Lien Secured Parties represented by it are
permitted to retain the proceeds thereof in accordance with Section 4.2 of this
Agreement. Without limiting the generality of the foregoing, unless and until
the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations has occurred, except as expressly provided in Sections 3.1.2(a),
3.1.2(b) and this Section 3.1.2(d), the sole right of the Third Lien
Representative, the Third Lien Collateral Agent and the other Third Lien Secured
Parties with respect to the Collateral is to hold a Lien on the Collateral
pursuant to the Third Lien Collateral Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations has occurred.
(e)    Subject to Sections 3.1.2(a) and (d):
(1)    the Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of the Third Lien Secured Parties represented by it, agrees
that such Third Lien Representative or such Third Lien Collateral Agent and such
Third Lien Secured Parties represented by it will not take any action that would
hinder any exercise of remedies under the First Lien Documents or the Second
Lien Documents or is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise;
(2)    the Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of the Third Lien Secured Parties represented by it, hereby
waives any and all rights such Third Lien Representative or such Third Lien
Collateral Agent or such Third Lien Secured Parties represented by it may have
as a junior lien creditor or otherwise to object to the manner in which any
First Lien Representative, any First Lien Collateral Agent or other First Lien
Secured Party or the Second Lien Representative, the Second Lien Collateral
Agent or other Second Lien Secured Party seeks to enforce or collect the First
Lien Obligations or Liens securing the First Lien Obligations granted in any of
the First Lien Collateral or any Second Lien Obligations or Liens securing the
Second Lien Obligations granted in any of the Second Lien Collateral undertaken
in accordance with this Agreement, regardless of whether any action or failure
to act by or on behalf of any First Lien Representative, any First Lien
Collateral Agent or other First Lien Secured Party or the Second Lien
Representative, the Second Lien Collateral Agent or other Second Lien Secured
Party is adverse to the interest of any Third Lien Secured Party; and
(3)    the Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of the Third Lien Secured Parties represented by it, hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Third Lien Document (other than this Agreement) shall be deemed to restrict
in any way the rights and remedies of any First Lien Representative, any First
Lien Collateral Agent or any other First Lien Secured Party or the Second Lien
Representative, the Second Lien Collateral Agent or any other Second Lien
Secured Party with respect to the Collateral as set forth in this Agreement, the
First Lien Documents and the Second Lien Documents.
(f)    Except as specifically set forth in this Agreement, the Third Lien
Representative, the Third Lien Collateral Agent and the other Third Lien Secured
Parties may exercise rights and remedies as unsecured creditors against the
Company or any other Grantor that has guaranteed or granted Liens to secure the
Third Lien Obligations in accordance with the terms of the Third Lien Documents
and applicable law (other than initiating or joining in an involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor); provided that in the event that any Third Lien Secured Party becomes a
judgment Lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Third Lien
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Lien Obligations and the
Second Lien Obligations) in the same manner as the other Liens securing the
Third Lien Obligations are subject to this Agreement.
(g)    Nothing in this Agreement shall prohibit the receipt by the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party of the required payments of interest, principal and other amounts owed in
respect of the Third Lien Obligations so long as such receipt is not the direct
or indirect result of the exercise by the Third Lien Representative, the Third
Lien Collateral Agent or any other Third Lien Secured Party of rights or
remedies as a secured creditor (including set-off and recoupment) or enforcement
in contravention of this Agreement of any Lien held by any of them or as a
result of any other violation by any Third Lien Secured Party of the express
terms of this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies any First Lien Representative, any
First Lien Collateral Agent or other First Lien Secured Party may have with
respect to the First Lien Collateral or any rights or remedies the Second Lien
Representative, the Second Lien Collateral Agent or other Second Lien Secured
Party may have with respect to the Second Lien Collateral.
(h)    The Third Lien Collateral Agent, for itself and on behalf of the other
Third Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Third Lien Security Document or any
other Third Lien Document shall be deemed to restrict in any way the rights and
remedies of the First Lien Collateral Agent or the other First Lien Secured
Parties or the Second Lien Collateral Agent or the other Second Lien Secured
Parties with respect to the Collateral as set forth in this Agreement.
3.2    Actions Upon Breach; Specific Performance.
(a)    If any Second Lien Secured Party, in contravention of the terms of this
Agreement, in any way takes, attempts to or threatens to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fails to take any
action required by this Agreement, this Agreement shall create an irrebuttable
presumption and admission by such Second Lien Secured Party that relief against
such Second Lien Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
First Lien Secured Parties and the Third Lien Secured Parties, it being
understood and agreed by the Second Lien Representative and the Second Lien
Collateral Agent, on behalf of each Second Lien Secured Party represented by it,
that (i) the First Lien Secured Parties’ and the Third Lien Secured Parties’
damages from actions of any Second Lien Secured Party may at that time be
difficult to ascertain and may be irreparable and (ii) each Second Lien Secured
Party waives any defense that the Grantors and/or the First Lien Secured Parties
and/or the Third Lien Secured Parties cannot demonstrate damage and/or be made
whole by the awarding of damages. Each of the First Lien Representatives and/or
First Lien Collateral Agents and each of the Third Lien Representative and/or
Third Lien Collateral Agent may demand specific performance of this Agreement.
The Second Lien Representative and the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties represented by it, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense which might be asserted to bar the remedy of specific performance
in any action which may be brought by any First Lien Representative, any First
Lien Collateral Agent or any other First Lien Secured Party or by any Third Lien
Representative, Third Lien Collateral Agent or any other Third Lien Secured
Party.
(b)    If any First Lien Secured Party, in contravention of the terms of this
Agreement, in any way takes, attempts to or threatens to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fails to take any
action required by this Agreement, this Agreement shall create an irrebuttable
presumption and admission by such First Lien Secured Party that relief against
such First Lien Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Second Lien Secured Parties and the Third Lien Second Parties, it being
understood and agreed by each First Lien Representative and each First Lien
Collateral Agent, on behalf of each First Lien Secured Party represented by it,
that (i) the Second Lien Secured Parties’ and of the Third Lien Secured Parties’
damages from actions of any First Lien Secured Party may at that time be
difficult to ascertain and may be irreparable and (ii) each First Lien Secured
Party waives any defense that the Grantors, the Second Lien Secured Parties
and/or the Third Lien Secured Parties cannot demonstrate damage and/or be made
whole by the awarding of damages. Each of the Second Lien Representative and/or
Second Lien Collateral Agent and the Third Lien Representative and/or Third Lien
Collateral Agent may demand specific performance of this Agreement. Each First
Lien Representative and each First Lien Collateral Agent, on behalf of itself
and the First Lien Secured Parties represented by it, hereby irrevocably waives
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the Second Lien Representative, the Second Lien Collateral
Agent or any other Second Lien Secured Party or by the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party.
(c)    If any Third Lien Secured Party, in contravention of the terms of this
Agreement, in any way takes, attempts to or threatens to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fails to take any
action required by this Agreement, this Agreement shall create an irrebuttable
presumption and admission by such Third Lien Secured Party that relief against
such Third Lien Secured Party by injunction, specific performance and/or other
appropriate equitable relief is necessary to prevent irreparable harm to the
Second Lien Secured Parties and the First Lien Secured Parties, it being
understood and agreed by the Third Lien Representative and the Third Lien
Collateral Agent, on behalf of each Third Lien Secured Party represented by it,
that (i) the Second Lien Secured Parties’ and the First Lien Secured Parties’
damages from actions of any Third Lien Secured Party may at that time be
difficult to ascertain and may be irreparable and (ii) each Third Lien Secured
Party waives any defense that the Grantors and/or the First Lien Secured Parties
and/or the Second Lien Secured Parties cannot demonstrate damage and/or be made
whole by the awarding of damages. Each of the Second Lien Representative and/or
Second Lien Collateral Agent and each of the First Lien Representative and/or
First Lien Collateral Agent may demand specific performance of this Agreement.
The Third Lien Representative and the Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties represented by it, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense which might be asserted to bar the remedy of specific performance in any
action which may be brought by the Second Lien Representative, the Second Lien
Collateral Agent or any other Second Lien Secured Party or by the First Lien
Representative, the First Lien Collateral Agent or any other First Lien Secured
Party.
(d)    No provision of this Agreement shall constitute or be deemed to
constitute a waiver by the Second Lien Representative or any Second Lien
Collateral Agent on behalf of itself and the Second Lien Secured Parties
represented by it or by the First Lien Representative or any First Lien
Collateral Agent on behalf of itself and the First Lien Secured Parties
represented by it or by the Third Lien Representative or any Third Lien
Collateral Agent on behalf of itself and the Third Lien Secured Parties
represented by it of any right to seek damages from any Person in connection
with any breach or alleged breach of this Agreement.
SECTION 4.    Payments.
4.1    Application of Proceeds.
(e)    So long as the Discharge of First Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, any Collateral or any proceeds thereof
received in connection with any Enforcement Action or other exercise of remedies
by any First Lien Representative, any First Lien Collateral Agent or any First
Lien Secured Party shall be applied by the Designated First Lien Collateral
Agent and the other First Lien Collateral Agents or the First Lien
Representatives, as applicable, first, to the payment of all fees, costs,
expenses and indemnities due and owing to the First Lien Representative, First
Lien Collateral Agent, Second Lien Representative, Second Lien Collateral Agent,
Third Lien Representative and Third Lien Collateral Agent and second to the
First Lien Obligations in such order as specified in the relevant First Lien
Documents and, if then in effect, the First Lien Pari Passu Intercreditor
Agreement; provided, that any non-cash Collateral or non-cash proceeds may be
held by the applicable First Lien Collateral Agent, in its discretion, as
Collateral.
(f)    Upon the Discharge of First Lien Obligations, each First Lien Collateral
Agent shall:
(w)     unless the Discharge of Second Lien Obligations has already occurred,
deliver any proceeds of Collateral held by it to the Second Lien Collateral
Agent, to be applied by the Second Lien Collateral Agent and the Second Lien
Representative, as applicable, first, to the payment of all fees, costs,
expenses and indemnities due and owing to the Second Lien Representative, Second
Lien Collateral Agent, Third Lien Representative and Third Lien Collateral Agent
and second to the applicable Second Lien Obligations in such order as specified
in the applicable Second Lien Collateral Documents;
(x)     if the Discharge of Second Lien Obligations has already occurred but the
Discharge of Third Lien Obligations has not occurred, deliver any proceeds of
Collateral held by it to the Third Lien Collateral Agent, to be applied by the
Third Lien Collateral Agent and the Third Lien Representative, as applicable,
first, to the payment of all fees, costs, expenses and indemnities due and owing
to the Third Lien Representative and Third Lien Collateral Agent and second to
the applicable Third Lien Obligations in such order as specified in the
applicable Third Lien Collateral Documents and this Agreement;
(y)     if the Discharge of Second Lien Obligations and Third Lien Obligations
has already occurred, apply such proceeds of Collateral to any Excess First Lien
Obligations in such order as specified in the relevant First Lien Documents, and
(z)     if there are no Excess First Lien Obligations, deliver such proceeds of
Collateral to the Grantors, their successors or assigns, or to whomever may be
lawfully entitled to receive the same.
Without limiting the obligations of the Third Lien Secured Parties under Section
4.2 hereof, after the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations has occurred, the Third Lien Collateral Agent shall
deliver any proceeds of Collateral held by it, (x) if there are any Excess First
Lien Obligations, to the First Lien Collateral Agent, for application by the
First Lien Collateral Agent to the Excess First Lien Obligations in such order
as specified in the relevant First Lien Documents until the payment in full in
cash of all Excess First Lien Obligations, and (y) if there are no such Excess
First Lien Obligations, to the Grantors, their successors or assigns, or to
whomever may be lawfully entitled to receive the same.
(g)    Whenever a Representative shall be required, in connection with the
exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any First Lien Obligations (or the
existence of any commitment to extend credit that would constitute First Lien
Obligations) or Second Lien Obligations or Third Lien Obligations, or the
existence of any Lien securing any such obligations, or the Collateral subject
to any such Lien, it may request that such information be furnished to it in
writing by the other Representative and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Representative shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company. Each Representative may rely conclusively, and shall be fully protected
in so relying, on any determination made by it in accordance with the provisions
of the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Company, Grantors or any of
their subsidiaries, any Secured Party or any other person as a result of such
determination.
4.2    Payments Over.
(a)    So long as the Discharge of First Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, any Collateral or any proceeds thereof
(including assets or proceeds subject to Liens referred to in the final sentence
of the second to last paragraph of Section 2.3 and any assets or proceeds
subject to Liens that have been avoided or otherwise invalidated) received by
the Second Lien Representative, Second Lien Collateral Agent or any other Second
Lien Secured Party in connection with any Enforcement Action or other exercise
of any right or remedy relating to the Collateral in contravention of this
Agreement in all cases shall be segregated and held in trust and forthwith paid
over to the Designated First Lien Collateral Agent for the benefit of the First
Lien Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
Designated First Lien Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Representative, Second Lien Collateral
Agent or any such other Second Lien Secured Party. This authorization is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.
(b)    So long as the Discharge of First Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, any Collateral or any proceeds thereof
(including assets or proceeds subject to Liens referred to in the final sentence
of the second to last paragraph of Section 2.3 and any assets or proceeds
subject to Liens that have been avoided or otherwise invalidated) received by
the Third Lien Representative, the Third Lien Collateral Agent or any other
Third Lien Secured Party in connection with any Enforcement Action or other
exercise of any right or remedy relating to the Collateral not in contravention
of this Agreement in all cases shall be segregated and held in trust and
forthwith paid over to the Designated First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct in partial satisfaction of the First Lien Obligations. The Designated
First Lien Collateral Agent is hereby authorized to make any such endorsements
as agent for the Third Lien Representative, the Third Lien Collateral Agent or
any such other Third Lien Secured Party. This authorization is coupled with an
interest and is irrevocable until the Discharge of First Lien Obligations.
(c)    If the Discharge of First Lien Obligations has occurred, so long as the
Discharge of Second Lien Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, any Collateral or any proceeds thereof (including
assets or proceeds subject to Liens referred to in the final sentence of the
second to last paragraph of Section 2.3 and any assets or proceeds subject to
Liens that have been avoided or otherwise invalidated) received by the Third
Lien Representative, Third Lien Collateral Agent or any other Third Lien Secured
Party in connection with any Enforcement Action or other exercise of any right
or remedy relating to the Collateral in contravention of this Agreement in all
cases shall be segregated and held in trust and forthwith paid over to the
Second Lien Collateral Agent for the benefit of the Second Lien Secured Parties
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Second Lien Collateral Agent is
hereby authorized to make any such endorsements as agent for the Third Lien
Representative, Third Lien Collateral Agent or any such other Third Lien Secured
Party. This authorization is coupled with an interest and is irrevocable until
the Discharge of Second Lien Obligations.
(d)    So long as the Discharge of First Lien Obligations has not occurred, if
the Second Lien Representative, the Second Lien Collateral Agent or any other
Second Lien Secured Party or the Third Lien Representative, the Third Lien
Collateral Agent or any other Third Lien Secured Party shall receive Collateral
or any distribution of money or other property in respect of the Collateral
(including any assets or proceeds subject to Liens that have been avoided or
otherwise invalidated) such money or other property shall be segregated and held
in trust and forthwith paid over to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received, with any
necessary endorsements. Any Lien received by the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party in respect
of any of the Second Lien Obligations or the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party in respect of
any of the Third Lien Obligations in any Insolvency or Liquidation Proceeding
shall be subject to the terms of this Agreement.
(e)    If the Discharge of First Lien Obligations has occurred, so long as the
Discharge of Second Lien Obligations has not occurred, if the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party shall receive Collateral or any distribution of money or other property in
respect of the Collateral (including any assets or proceeds subject to Liens
that have been avoided or otherwise invalidated) such money or other property
shall be segregated and held in trust and forthwith paid over to the Second Lien
Collateral Agent for the benefit of the Second Lien Secured Parties in the same
form as received, with any necessary endorsements. Any Lien received by the
Third Lien Representative, the Third Lien Collateral Agent or any other Third
Lien Secured Party in respect of any of the Third Lien Obligations in any
Insolvency or Liquidation Proceeding shall be subject to the terms of this
Agreement.
SECTION 5.    Other Agreements.
5.1    Releases.
(f)    If in connection with any Enforcement Action by any First Lien
Representative or any First Lien Collateral Agent or any other exercise of any
First Lien Representative’s or any First Lien Collateral Agent’s remedies in
respect of the Collateral, in each case prior to the Discharge of First Lien
Obligations, such First Lien Collateral Agent, for itself or on behalf of any of
the First Lien Secured Parties, releases any of its Liens on any part of the
Collateral or such First Lien Representative, for itself or on behalf of any of
the First Lien Secured Parties releases any Grantor from its obligations under
its guaranty of the First Lien Obligations, then the Liens, if any, of the
Second Lien Collateral Agent, for itself or for the benefit of the Second Lien
Secured Parties, on such Collateral, and the obligations of such Grantor under
its guaranty of the Second Lien Obligations, shall be automatically,
unconditionally and simultaneously released. If, regardless of whether in
connection with any Enforcement Action or other exercise of remedies, prior to
the Discharge of First Lien Obligations, the First Lien Collateral Agent, for
itself or on behalf of any of the First Lien Secured Parties, releases any of
its Liens on any part of the Collateral or such First Lien Representative, for
itself or on behalf of any of the First Lien Secured Parties releases any
Grantor from its obligations under its guaranty of the First Lien Obligations,
then the Liens, if any, of the Third Lien Collateral Agent, for itself or for
the benefit of the Third Lien Secured Parties, on such Collateral, and the
obligations of such Grantor under its guaranty of the Third Lien Obligations,
shall be automatically, unconditionally and simultaneously released.
(1)    If in connection with any Enforcement Action or other exercise of rights
and remedies by any First Lien Representative or any First Lien Collateral
Agent, in each case prior to the Discharge of First Lien Obligations, the equity
interests of any Person are foreclosed upon or otherwise disposed of and such
First Lien Collateral Agent releases its Lien on the property or assets of such
Person then the Liens of the Second Lien Collateral Agent with respect to the
property or assets of such Person will be automatically released to the same
extent as the Liens of such First Lien Collateral Agent. If, regardless of
whether in connection with any Enforcement Action or other exercise of remedies,
prior to the Discharge of First Lien Obligations, the equity interests of any
Person are foreclosed upon or otherwise disposed of and the First Lien
Collateral Agent releases its Lien on the property or assets of such Person,
then the Liens of the Third Lien Collateral Agent with respect to the property
or assets of such Person will be automatically released to the same extent as
the Liens of such First Lien Collateral Agent.
(2)    The Second Lien Representative and the Second Lien Collateral Agent, for
itself or on behalf of any Second Lien Secured Parties represented by it, shall
promptly execute and deliver to the First Lien Representatives, First Lien
Collateral Agents or such Grantor such termination statements, releases and
other documents as any First Lien Representative, First Lien Collateral Agent or
such Grantor may prepare and reasonably request, in writing, to effectively
confirm the foregoing releases.
(3)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself or on behalf of any Third Lien Secured Parties represented by it, shall
promptly execute and deliver to the First Lien Representatives, First Lien
Collateral Agents or such Grantor such termination statements, releases and
other documents as any First Lien Representative, First Lien Collateral Agent or
such Grantor may prepare and reasonably request, in writing, to effectively
confirm the foregoing releases.
(g)    If any First Lien Collateral Agent, for itself or on behalf of any of the
First Lien Secured Parties represented by it, releases any of its Liens on any
part of the Collateral, or any First Lien Representative, for itself or on
behalf of any of the First Lien Secured Parties represented by it, releases any
Grantor from its obligations under its guaranty of the First Lien Obligations,
(including, without limitation) in connection with any sale, lease, exchange,
transfer or other disposition of any Collateral by any Grantor (collectively, a
“Disposition”) permitted under the terms of the First Lien Documents and not
expressly prohibited under the terms of the Second Lien Documents or the Third
Lien Documents (other than in connection with an Enforcement Action or other
exercise of any First Lien Representative’s and/or First Lien Collateral Agent’s
remedies in respect of the Collateral, which shall be governed by Section 5.1(a)
above), in each case other than in connection with, or following, the Discharge
of First Lien Obligations, then (x) the Liens, if any, of the Second Lien
Collateral Agent, for itself or for the benefit of the Second Lien Secured
Parties represented by it, on such Collateral, and the obligations of such
Grantor under its guaranty of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released and (y) the Liens, if
any, of the Third Lien Collateral Agent, for itself or for the benefit of the
Third Lien Secured Parties represented by it, on such Collateral, and the
obligations of such Grantor under its guaranty of the Third Lien Obligations,
shall be automatically, unconditionally and simultaneously released.
(1)    The Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of each Second Lien Secured Party represented by it, shall
promptly execute and deliver to the First Lien Representatives, the First Lien
Collateral Agents or such Grantor such termination statements, releases and
other documents as any First Lien Representative, First Lien Collateral Agent or
such Grantor may prepare and reasonably request, in writing, to effectively
confirm such release.
(2)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of each Third Lien Secured Party represented by it, shall
promptly execute and deliver to the First Lien Representatives, the First Lien
Collateral Agents or such Grantor such termination statements, releases and
other documents as any First Lien Representative, First Lien Collateral Agent or
such Grantor may prepare and reasonably request, in writing, to effectively
confirm such release.
(h)    If, regardless of whether in connection with any Enforcement Action or
other exercise of rights and remedies, following the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Second
Lien Collateral Agent, for itself or on behalf of any of the Second Lien Secured
Parties, releases any of its Liens on any part of the Collateral or such Second
Lien Representative, for itself or on behalf of any of the Second Lien Secured
Parties releases any Grantor from its obligations under its guaranty of the
Second Lien Obligations, then the Liens, if any, of the Third Lien Collateral
Agent, for itself or for the benefit of the Third Lien Secured Parties, on such
Collateral, and the obligations of such Grantor under its guaranty of the Third
Lien Obligations, shall be automatically, unconditionally and simultaneously
released.
(1)    If, regardless of whether in connection with any Enforcement Action or
other exercise of rights and remedies by the Second Lien Representative or the
Second Lien Collateral Agent, in each case, following the Discharge of First
Lien Obligations and prior to the Discharge of Second Lien Obligations, the
equity interests of any Person are foreclosed upon or otherwise disposed of and
the Second Lien Collateral Agent releases its Lien on the property or assets of
such Person, then the Liens of the Third Lien Collateral Agent with respect to
the property or assets of such Person will be automatically released to the same
extent as the Liens of such Second Lien Collateral Agent.
(2)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of each Third Lien Secured Party represented by it, shall
promptly execute and deliver to the Second Lien Representatives, Second Lien
Collateral Agents or such Grantor such termination statements, releases and
other documents as any Second Lien Representative, Second Lien Collateral Agent
or such Grantor may prepare and reasonably request, in writing, to effectively
confirm the foregoing releases.
(i)    If, following the Discharge of First Lien Obligations, the Second Lien
Collateral Agent, for itself or on behalf of any of the Second Lien Secured
Parties represented by it, releases any of its Liens on any part of the
Collateral, or the Second Lien Representative, for itself or on behalf of any of
the Second Lien Secured Parties represented by it, releases any Grantor from its
obligations under its guaranty of the Second Lien Obligations, (including,
without limitation) in connection with any Disposition permitted under the terms
of the Second Lien Documents (other than in connection with an Enforcement
Action or other exercise of any Second Lien Representative’s and/or Second Lien
Collateral Agent’s remedies in respect of the Collateral, which shall be
governed by Section 5.1(c) above), in each case other than in connection with,
or following, the Discharge of Second Lien Obligations, then the Liens, if any,
of the Third Lien Collateral Agent, for itself or for the benefit of the Third
Lien Secured Parties represented by it, on such Collateral, and the obligations
of such Grantor under its guaranty of the Third Lien Obligations, shall be
automatically, unconditionally and simultaneously released.
(1)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of each Third Lien Secured Party represented by it, shall
promptly execute and deliver to the Second Lien Representative, the Second Lien
Collateral Agent or such Grantor such termination statements, releases and other
documents as the Second Lien Representative, Second Lien Collateral Agent or
such Grantor may request, in writing, to effectively confirm such release.
(j)    Until the Discharge of First Lien Obligations occurs, the Second Lien
Representative and the Second Lien Collateral Agent, for itself and on behalf of
the Second Lien Secured Parties represented by it, and the Third Lien
Representative and the Third Lien Collateral Agent, for itself and on behalf of
the Third Lien Secured Parties represented by it, hereby irrevocably constitutes
and appoints the First Lien Collateral Agent and any officer or agent of the
First Lien Collateral Agent, with full power of substitution, as its true and
lawful attorney‑in‑fact with full irrevocable power and authority in the place
and stead of such Second Lien Representative, such Second Lien Collateral Agent
and such Second Lien Secured Parties and in the place and stead of such Third
Lien Representative, such Third Lien Collateral Agent and such Third Lien
Secured Parties or in the First Lien Collateral Agent’s own name, from time to
time in the First Lien Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Section 5.1, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 5.1, including any
endorsements or other instruments of transfer or release. This power is coupled
with an interest and is irrevocable until the Discharge of First Lien
Obligations.
(k)    Upon the Discharge of the First Lien Obligations, until the Discharge of
Second Lien Obligations occurs, the Third Lien Representative and the Third Lien
Collateral Agent, for itself and on behalf of the Third Lien Secured Parties
represented by it, hereby irrevocably constitutes and appoints the Second Lien
Collateral Agent and any officer or agent of the Second Lien Collateral Agent,
with full power of substitution, as its true and lawful attorney‑in‑fact with
full irrevocable power and authority in the place and stead of such Third Lien
Representative, such Third Lien Collateral Agent and such Third Lien Secured
Parties, or in the Second Lien Collateral Agent’s own name, from time to time in
the Second Lien Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release. This power is coupled with an interest and
is irrevocable until the Discharge of Second Lien Obligations.
(l)    Until the Discharge of First Lien Obligations occurs, to the extent that
any First Lien Collateral Agent, any First Lien Representative or First Lien
Secured Parties (i) have released any Lien on Collateral or any Grantor from its
obligation under its guaranty and any such Liens or guaranty are later
reinstated or (ii) obtain any new liens or additional guarantees from any
Grantor, then (x) the Second Lien Collateral Agent, for itself and for the
Second Lien Secured Parties represented by it, shall be granted a Lien on any
such Collateral, subject to the lien subordination provisions of this Agreement,
and the Second Lien Representative, for itself and for the Second Lien Secured
Parties represented by it, shall be granted an additional guaranty, as the case
may be and (y) the Third Lien Collateral Agent, for itself and for the Third
Lien Secured Parties represented by it, shall be granted a Lien on any such
Collateral, subject to the lien subordination provisions of this Agreement, and
the Third Lien Representative, for itself and for the Third Lien Secured Parties
represented by it, shall be granted an additional guaranty, as the case may be.
(m)    In the event of a Discharge of First Lien Obligations or a voluntary
release of Liens securing the First Lien Obligations by the First Lien Secured
Parties on all or substantially all of the Collateral (other than when such
release occurs in connection with the First Lien Secured Parties’ foreclosure
upon or other exercise of rights and remedies with respect to such Collateral),
(x) no release of the Liens on such Collateral securing the Second Lien
Obligations shall be made unless (A) consent to the release of such Liens
securing the Second Lien Obligations has been given by the requisite percentage
or number of the Second Lien Secured Parties at the time outstanding as provided
for in the applicable Second Lien Documents and (B) the Company has delivered an
officers’ certificate to the Designated First Lien Collateral Agent, the Second
Lien Representative and the Second Lien Collateral Agent certifying that all
such consents have been obtained and such release is otherwise authorized and
permitted by the Second Lien Documents, and (y) no release of the Liens on such
Collateral securing the Third Lien Obligations shall be made unless (A) consent
to the release of such Liens securing the Third Lien Obligations has been given
by the requisite percentage or number of the Third Lien Secured Parties at the
time outstanding as provided for in the applicable Third Lien Documents and (B)
the Company has delivered an officers’ certificate to the Designated First Lien
Collateral Agent, the Third Lien Representative and the Third Lien Collateral
Agent certifying that all such consents have been obtained and such release is
otherwise authorized and permitted by the Second Lien Documents.
(n)    After the Discharge of First Lien Obligations and until the Discharge of
Second Lien Obligations, to the extent that the Second Lien Collateral Agent,
the Second Lien Representative or Second Lien Secured Parties (i) have released
any Lien on Collateral or any Grantor from its obligation under its guaranty and
any such Liens or guaranty are later reinstated or (ii) obtain any new liens or
additional guarantees from any Grantor, then the Third Lien Collateral Agent,
for itself and for the Third Lien Secured Parties represented by it, shall be
granted a Lien on any such Collateral, subject to the lien subordination
provisions of this Agreement, and the Third Lien Representative, for itself and
for the Third Lien Secured Parties represented by it, shall be granted an
additional guaranty, as the case may be.
(o)    In the event of a Discharge of First Lien Obligations and a Discharge of
Second Lien Obligations or a voluntary release of Liens securing the First Lien
Obligations by the First Lien Secured Parties and the Second Lien Obligations by
the Second Lien Secured Parties on all or substantially all of the Collateral
(other than when such release occurs in connection with the First Lien Secured
Parties’ or Second Lien Secured Parties’ foreclosure upon or other exercise of
rights and remedies with respect to such Collateral), no release of the Liens on
such Collateral securing the Third Lien Obligations shall be made unless (A)
consent to the release of such Liens securing the Third Lien Obligations has
been given by the requisite percentage or number of the Third Lien Secured
Parties at the time outstanding as provided for in the applicable Third Lien
Documents and (B) the Company has delivered an officers’ certificate to the
Third Lien Collateral Agent, the Third Lien Representative and the Third Lien
Collateral Agent certifying that all such consents have been obtained and such
release is otherwise authorized and permitted by the Third Lien Documents.
5.2    Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Representatives, the First Lien Collateral Agents and
the other First Lien Secured Parties shall have the sole and exclusive right,
subject to the rights of the Grantors under the First Lien Documents, to adjust
settlement for any insurance policy covering the Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral.
Unless and until the Discharge of First Lien Obligations has occurred, and
subject to the rights of the Grantors under the First Lien Documents, all
proceeds of any such policy and any such award (or any payments with respect to
a deed in lieu of condemnation) if in respect of the Collateral shall be paid to
the Designated First Lien Collateral Agent for the benefit of the First Lien
Secured Parties pursuant to the terms of the First Lien Documents and, if then
in effect, the First Lien Pari Passu Intercreditor Agreement, (including for
purposes of cash collateralization of letters of credit) and, thereafter, (x) to
the extent no First Lien Obligations are outstanding, and subject to the rights
of the Grantors under the Second Lien Documents, to the Second Lien Collateral
Agent for the benefit of the Second Lien Secured Parties to the extent required
under the Second Lien Documents and then, (y) to the extent no Second Lien
Obligations are outstanding, and subject to the rights of the Grantors under the
Third Lien Documents, to the Third Lien Collateral Agent for the benefit of the
Third Lien Secured Parties to the extent required under the Third Lien Documents
and then (z) to the extent no Third Lien Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. Until the Discharge
of First Lien Obligations has occurred, if the Second Lien Representative, the
Second Lien Collateral Agent or any other Second Lien Secured Party shall, or if
the Third Lien Representative, the Third Lien Collateral Agent or any other
Third Lien Secured Party shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Designated First Lien Collateral Agent in accordance with the terms
of Section 4.2. In addition, if by virtue of being named as an additional
insured or loss payee of any insurance policy covering any of the Collateral,
the Second Lien Collateral Agent or any other Second Lien Secured Party or the
Third Lien Collateral Agent or any other Third Lien Secured Party shall have the
right to adjust or settle any claim under any such insurance policy, then unless
and until the Discharge of First Lien Obligations has occurred, the Second Lien
Collateral Agent and any such Second Lien Secured Party and the Third Lien
Collateral Agent or any other Third Lien Secured Party shall follow the
instructions of the Designated First Lien Collateral Agent, or of the Grantors
under the First Lien Documents to the extent the First Lien Documents grant such
Grantors the right to adjust or settle such claims, with respect to such
adjustment or settlement.
If the Discharge of First Lien Obligations has occurred, unless and until the
Discharge of Second Lien Obligations has occurred, the Second Lien
Representative, the Second Lien Collateral Agent and the other Second Lien
Secured Parties shall have the sole and exclusive right, subject to the rights
of the Grantors under the Second Lien Documents, to adjust settlement for any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral. If the Discharge of
First Lien Obligations has occurred, unless and until the Discharge of Second
Lien Obligations has occurred, and subject to the rights of the Grantors under
the Second Lien Documents, all proceeds of any such policy and any such award
(or any payments with respect to a deed in lieu of condemnation) if in respect
of the Collateral shall be paid to the Second Lien Collateral Agent for the
benefit of the Second Lien Secured Parties pursuant to the terms of the Second
Lien Documents and, thereafter, (y) to the extent no Second Lien Obligations are
outstanding, and subject to the rights of the Grantors under the Third Lien
Documents, to the Third Lien Collateral Agent for the benefit of the Third Lien
Secured Parties to the extent required under the Third Lien Documents and then
(z) to the extent no Third Lien Obligations are outstanding, to the owner of the
subject property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If the Discharge of First Lien
Obligations has occurred, until the Discharge of Second Lien Obligations has
occurred, if the Third Lien Representative, the Third Lien Collateral Agent or
any other Third Lien Secured Party shall, at any time, receive any proceeds of
any such insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the Second Lien Collateral Agent in accordance with the terms of Section
4.2. In addition, if by virtue of being named as an additional insured or loss
payee of any insurance policy covering any of the Collateral, the Third Lien
Collateral Agent or any other Third Lien Secured Party shall have the right to
adjust or settle any claim under any such insurance policy, if the Discharge of
First Lien Obligations has occurred, then unless and until the Discharge of
Second Lien Obligations has occurred, the Third Lien Collateral Agent and any
such Third Lien Secured Party shall follow the instructions of the Second Lien
Collateral Agent, or of the Grantors under the Second Lien Documents to the
extent the Second Lien Documents grant such Grantors the right to adjust or
settle such claims, with respect to such adjustment or settlement.
5.3    Amendments to First Lien Documents and Second Lien Documents and Third
Lien Documents.
(a)    Subject to Section 5.3(d), the First Lien Documents (other than this
Agreement) of any Series may be amended, supplemented or otherwise modified in
accordance with their terms and the First Lien Debt of any Series may be
Refinanced subject to Section 5.6 and 8.7, in each case, without notice to, or
the consent of, the Second Lien Representative, the Second Lien Collateral Agent
or any other Second Lien Secured Party, or the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party all without
affecting the lien subordination or other provisions of this Agreement; provided
that any such amendment, supplement or modification or Refinancing is not
inconsistent with the terms of this Agreement.
(b)    Subject to Section 5.3(e), the Second Lien Documents (other than this
Agreement) may be amended, supplemented or otherwise modified in accordance with
their terms, in each case, without notice to, or the consent of, any First Lien
Representative, any First Lien Collateral Agent or any other First Lien Secured
Party, or any Third Lien Representative, any Third Lien Collateral Agent or any
other Third Lien Security Party, all without affecting the lien subordination or
other provisions of this Agreement, to the extent the terms and conditions of
such amendment, supplement, modification meet any applicable requirements set
forth in the First Lien Documents; and the Third Lien Documents provided that
any such amendment, supplement or modification is not inconsistent with the
terms of this Agreement, as certified by the Company in an Officers’ Certificate
(as defined in the Second Lien Indenture) delivered to the Second Lien
Representative and the Second Lien Collateral Agent.
(c)    The Third Lien Documents (other than this Agreement) may be amended,
supplemented or otherwise modified in accordance with their terms, in each case,
without notice to, or the consent of, the Second Lien Representative, the Second
Lien Collateral Agent or any other Second Lien Secured Party, or any Third Lien
Representative, any Third Lien Collateral Agent or any other Third Lien Security
Party, all without affecting the lien subordination or other provisions of this
Agreement; provided that any such amendment, supplement or modification is not
inconsistent with the terms of this Agreement, as certified by the Company in an
Officers’ Certificate (as defined in the Third Lien Indenture) delivered to the
Third Lien Representative and the Third Lien Collateral Agent; provided further
that no such amendment or other modification shall have the effect of:
(A)    increasing the applicable margin or similar component of the cash pay
portion of any interest rate in the Third Lien Documents (excluding increases
resulting from the accrual of interest at the default rate) or adding any new
recurring fees in the Third Lien Documents;
(B)    changing to earlier dates any dates upon which payments of principal or
interest in respect of the Third Lien Obligations are due;
(C)    changing any covenants, defaults, or events of default under the Third
Lien Documents (including the addition of covenants, defaults, or events of
default not contained in the Third Lien Documents) to restrict the Guarantors
from making payment of the First Lien Debt or Second Lien Debt that would
otherwise be permitted under the Third Lien Documents as in effect on the date
hereof or to restrict the Company from the disposition of any assets that would
otherwise be permitted under the Third Lien Documents as in effect on the date
hereof;
(D)    changing any financial covenant in a manner adverse to the Guarantors
under the Third Lien Documents (it being understood that any waiver of any
default arising from the failure to comply with any financial covenant, in and
of itself, shall not be deemed to be adverse to the Guarantors);
(E)    changing any default thereunder in a manner adverse to Guarantors under
the Third Lien Documents (it being understood that any waiver of any such
default, in and of itself shall not be deemed to be adverse to Guarantors); or
(F)    increasing the non-monetary obligations of the Guarantors under the Third
Lien Documents or confer any additional rights on the holders of Third Lien
Obligations that would be adverse to the holders of First Lien Obligations or
Second Lien Obligations.
(d)    In the event that prior to the Discharge of First Lien Obligations any
First Lien Collateral Agent or the applicable First Lien Secured Parties and the
relevant Grantor enter into any amendment, waiver or consent in respect of any
of the First Lien Collateral Documents for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
First Lien Collateral Document or changing in any manner the rights of the
applicable First Lien Collateral Agent, such First Lien Secured Parties, the
Company or any other Grantor thereunder, then such amendment, waiver or consent
shall apply automatically to any comparable provision of (x) a Second Lien
Collateral Document without the consent of the Second Lien Representative,
Second Lien Collateral Agent or other Second Lien Secured Party and without any
action by the Second Lien Representative, the Second Lien Collateral Agent, any
other Second Lien Secured Party, the Company or any other Grantor, and (y) a
Third Lien Collateral Document without the consent of the Third Lien
Representative, Third Lien Collateral Agent or other Third Lien Secured Party
and without any action by the Third Lien Representative, the Third Lien
Collateral Agent, any other Third Lien Secured Party, the Company or any other
Grantor, provided that:
(4)    no such amendment, waiver or consent shall have the effect of:
(A)    removing assets subject to the Lien of the Second Lien Collateral
Documents or the Third Lien Collateral Documents, except to the extent that a
release of such Lien is permitted or required by Section 5.1 and provided that
there is a corresponding release of the Liens securing the First Lien
Obligations;
(B)    imposing duties on, or adversely affecting the rights, immunities,
indemnifications, protections and limitations of liability of, the Second Lien
Collateral Agent or the Second Lien Representative or the Third Lien Collateral
Agent or the Third Lien Representative without its prior written consent;
(C)    permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Documents, the Third Lien Documents or Section 6 hereof; or
(D)    being prejudicial to the interests of the Second Lien Secured Parties to
a greater extent than the First Lien Secured Parties or being prejudicial to the
interests of the Third Lien Secured Parties to a greater extent than the First
Lien Secured Parties (other than by virtue of their relative priority and the
rights and obligations hereunder); and
(5)    notice of such amendment, waiver or consent will be given to the Second
Lien Collateral Agent and the Third Lien Collateral Agent by the applicable
First Lien Collateral Agent no later than 30 days after its effectiveness,
provided that the failure to give such notice will not affect the effectiveness
and validity thereof nor create any liability of the First Lien Collateral
Agent.
(e)    In the event that prior to the Discharge of Second Lien Obligations the
Second Lien Collateral Agent or the applicable Second Lien Secured Parties and
the relevant Grantor enter into any amendment, waiver or consent in respect of
any of the Second Lien Collateral Documents for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Second Lien Collateral Document or changing in any manner the rights of
the Second Lien Collateral Agent, such Second Lien Secured Parties, the Company
or any other Grantor thereunder, then such amendment, waiver or consent shall
apply automatically to any comparable provision of a Third Lien Collateral
Document without the consent of the Third Lien Representative, Third Lien
Collateral Agent or other Third Lien Secured Party and without any action by the
Third Lien Representative, the Third Lien Collateral Agent, any other Third Lien
Secured Party, the Company or any other Grantor, provided that:
(3)    no such amendment, waiver or consent shall have the effect of:
(E)    removing assets subject to the Lien of the Third Lien Collateral
Documents, except to the extent that a release of such Lien is permitted or
required by Section 5.1 and provided that there is a corresponding release of
the Liens securing the Second Lien Obligations;
(F)    imposing duties on, or adversely affecting the rights, immunities,
indemnifications, protections and limitations of liability of, the Third Lien
Collateral Agent or the Third Lien Representative without its prior written
consent;
(G)    permitting other Liens on the Collateral not permitted under the terms of
the Third Lien Documents or Section 6 hereof; or
(H)    being prejudicial to the interests of the Third Lien Secured Parties to a
greater extent than the First Lien Secured Parties (other than by virtue of
their relative priority and the rights and obligations hereunder); and
(4)    notice of such amendment, waiver or consent will be given to the Third
Lien Collateral Agent by the Second Lien Collateral Agent no later than 30 days
after its effectiveness, provided that the failure to give such notice will not
affect the effectiveness and validity thereof nor create any liability of the
Second Lien Collateral Agent.
5.4    Confirmation of Subordination in Collateral Documents. The Company agrees
that each Second Lien Collateral Document and each Third Lien Collateral
Document shall include the following language (or language to similar effect
approved by the Designated First Lien Collateral Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of April 28, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among ION Geophysical Corporation, the Grantors from
time to time party thereto, PNC Bank, National Association, as First Lien
Representative (as defined therein), PNC Bank, National Association, as First
Lien Collateral Agent (as defined therein), Wilmington Savings Fund Society,
FSB, as trustee, as Second Lien Representative (as defined therein), Wilmington
Savings Fund Society, FSB, as Second Lien Collateral Agent (as defined therein),
Wilmington Savings Fund Society, FSB, as trustee, as Third Lien Representative
(as defined therein), U.S. Bank National Association, as Third Lien Collateral
Agent (as defined therein) and certain other persons party or that may become
party thereto from time to time. In the event of any conflict between the terms
of the Second Lien Intercreditor Agreement and this Agreement, the terms of the
Second Lien Intercreditor Agreement shall govern and control.”


5.5    Gratuitous Bailee/Agent for Perfection.
(a)    Each First Lien Collateral Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such Collateral being the
“Pledged Collateral”) as gratuitous bailee for the Second Lien Collateral Agent
and the Third Lien Collateral Agent (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC) and any assignee thereof solely for the purpose of
perfecting the security interest granted under the First Lien Documents, the
Second Lien Documents and the Third Lien Documents, respectively, subject to the
terms and conditions of this Section 5.5. Solely with respect to any deposit
accounts under the control (within the meaning of Section 9-104 of the UCC) of
any First Lien Collateral Agent, such First Lien Collateral Agent agrees to also
hold control over such deposit accounts as gratuitous agent for the Second Lien
Collateral Agent and the Third Lien Collateral Agent, subject to the terms and
conditions of this Section 5.5.
(b)    Upon Discharge of the First Lien Obligations, until Discharge of the
Second Lien Obligations, each Second Lien Collateral Agent agrees to hold that
part of the Pledged Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
Third Lien Collateral Agent (such bailment being intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC) and any assignee thereof solely for the purpose of perfecting the
security interest granted under the Second Lien Documents and the Third Lien
Documents, respectively, subject to the terms and conditions of this Section
5.5. Solely with respect to any deposit accounts under the control (within the
meaning of Section 9-104 of the UCC) of any Second Lien Collateral Agent, such
Second Lien Collateral Agent agrees to also hold control over such deposit
accounts as gratuitous agent for the Third Lien Collateral Agent, subject to the
terms and conditions of this Section 5.5.
(c)    No First Lien Collateral Agent shall have any obligation whatsoever to
the other First Lien Secured Parties, the Second Lien Representative, the Second
Lien Collateral Agent, the Second Lien Secured Parties or the Third Lien
Representative, the Third Lien Collateral Agent or the Third Lien Secured
Parties to ensure that the Pledged Collateral is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 5.5. The duties or responsibilities of any First Lien
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee (and with respect to deposit accounts, agent) in
accordance with this Section 5.5 and delivering the Pledged Collateral upon a
Discharge of First Lien Obligations as provided in paragraph (g) below.
(d)    No Second Lien Collateral Agent shall have any obligation whatsoever to
the other Second Lien Secured Parties, the Third Lien Representative, the Third
Lien Collateral Agent or the Third Lien Secured Parties to ensure that the
Pledged Collateral is genuine or owned by any of the Grantors or to preserve
rights or benefits of any Person except as expressly set forth in this
Section 5.5. The duties or responsibilities of any Second Lien Collateral Agent
under this Section 5.5 shall be limited solely to holding the Pledged Collateral
as bailee (and with respect to deposit accounts, agent) in accordance with this
Section 5.5 and delivering the Pledged Collateral upon a Discharge of Second
Lien Obligations as provided in paragraph (g) below.
(e)    No First Lien Collateral Agent or any other First Lien Secured Party
shall have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, the Third Lien Collateral Documents, this Agreement or any
other document a fiduciary relationship in respect of the Second Lien
Representative or any other Second Lien Secured Party or the Third Lien
Representative or any other Third Lien Secured Party and the Second Lien
Representative, the Second Lien Collateral Agent and the Second Lien Secured
Parties hereby waive and release and the Third Lien Representative, the Third
Lien Collateral Agent and the Third Lien Secured Parties hereby waive and
release the First Lien Collateral Agents and the other First Lien Secured
Parties from all claims and liabilities arising pursuant to any First Lien
Collateral Agent’s role under this Section 5.5 as gratuitous bailee and
gratuitous agent with respect to the Pledged Collateral. It is understood and
agreed that the interests of the First Lien Collateral Agents and the other
First Lien Secured Parties, the Second Lien Representative, the Second Lien
Collateral Agent and the other Second Lien Secured Parties and the Third Lien
Representative, the Third Lien Collateral Agent and the other Third Lien Secured
Parties may differ and the First Lien Collateral Agents and the other First Lien
Secured Parties shall be fully entitled to act in their own interest without
taking into account the interests of the Second Lien Representative, the Second
Lien Collateral Agent or other Second Lien Secured Parties and the Third Lien
Representative, the Third Lien Collateral Agent or other Third Lien Secured
Parties.
(f)    No Second Lien Collateral Agent or any other Second Lien Secured Party
shall have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, the Third Lien Collateral Documents, this Agreement or any
other document a fiduciary relationship in respect of the Third Lien
Representative or any other Third Lien Secured Party and the Third Lien
Representative, the Third Lien Collateral Agent and the Third Lien Secured
Parties hereby waive and release the Second Lien Collateral Agent and the other
Second Lien Secured Parties from all claims and liabilities arising pursuant to
any Second Lien Collateral Agent’s role under this Section 5.5 as gratuitous
bailee and gratuitous agent with respect to the Pledged Collateral. It is
understood and agreed that the interests of the Second Lien Collateral Agent and
the other Third Lien Secured Parties and the Third Lien Representative, the
Third Lien Collateral Agent and the other Third Lien Secured Parties may differ
and the Second Lien Collateral Agent and the other Second Lien Secured Parties
shall be fully entitled to act in their own interest without taking into account
the interests of the Third Lien Representative, the Third Lien Collateral Agent
or other Third Lien Secured Parties.
(g)    Upon the Discharge of First Lien Obligations, each First Lien Collateral
Agent shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (which endorsement shall be without
recourse and without any representation or warranty), (w) unless the Discharge
of Second Lien Obligations has not already occurred, to the Second Lien
Collateral Agent, (x) upon the Discharge of the Second Lien Obligations, to the
Third Lien Collateral Agent, (y) if the Discharge of Third Lien Obligations has
already occurred, to the Designated First Lien Collateral Agent to the extent
Excess First Lien Obligations remain outstanding and (z), if there are no Excess
First Lien Obligations, to the Company or to whomever may be lawfully entitled
to receive the same.
(h)    Following the Discharge of First Lien Obligations, each First Lien
Collateral Agent further agrees to take all other action reasonably requested by
the Second Lien Collateral Agent at the expense of the Company in connection
with the Second Lien Collateral Agent obtaining a first‑priority security
interest in the Collateral.
(i)    Following the Discharge of First Lien Obligations and the Discharge of
the Second Lien Obligations, each First Lien Collateral Agent and Second Lien
Collateral Agent further agrees to take all other action reasonably requested by
the Third Lien Collateral Agent at the expense of the Company in connection with
the Third Lien Collateral Agent obtaining a first‑priority security interest in
the Collateral.
5.6    When Discharge of Obligations Deemed to Not Have Occurred. If, at any
time after the Discharge of First Lien Obligations has occurred, the Company
thereafter enters into any Refinancing of any First Lien Document evidencing a
First Lien Obligation which Refinancing is permitted hereunder, by the First
Lien Documents and by the Second Lien Documents and by the Third Lien Documents,
then such Discharge of First Lien Obligations shall automatically be deemed not
to have occurred for all purposes of this Agreement (other than with respect to
any actions taken as a result of the occurrence of such first Discharge of First
Lien Obligations), and, from and after the date on which the Replacement First
Lien Representative and Replacement First Lien Collateral Agent in respect of
such Refinancing each becomes a party to this Agreement in accordance with
Section 8.7(b), the obligations under such Refinancing of the applicable First
Lien Document shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Replacement First Lien
Representative and the Replacement First Lien Collateral Agent under such new
First Lien Documents shall be a First Lien Representative and First Lien
Collateral Agent, respectively, for all purposes of this Agreement.
SECTION 6.    Insolvency or Liquidation Proceedings.
6.1    Finance and Sale Issues.
(a)    Until the Discharge of First Lien Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and any First Lien Representative shall desire to permit the use of
“Cash Collateral” (as such term is defined in Section 363(a) of the Bankruptcy
Code), on which such First Lien Representative, such First Lien Collateral Agent
or any other creditor has a Lien or to permit the Company or any other Grantor
to obtain financing, whether from the First Lien Secured Parties or any other
Person under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”), then the Second Lien Representative and the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, and the Third Lien Representative and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties
represented by it, will not object to such Cash Collateral use or DIP Financing,
including any proposed orders for such Cash Collateral use and/or DIP Financing
which are acceptable to any First Lien Representative) and to the extent the
Liens securing the First Lien Obligations are discharged, subordinated to or
pari passu with such DIP Financing, (x) the Second Lien Collateral Agent will
subordinate its Liens in the Collateral to the Liens securing such DIP Financing
(and all Obligations relating thereto) and the Second Lien Representative and
the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Secured Parties represented by it, will not request adequate protection or any
other relief in connection therewith (except as expressly agreed by the
Designated First Lien Representative or to the extent permitted by Section 6.3)
and (y) the Third Lien Collateral Agent will subordinate its Liens in the
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and the Third Lien Representative and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties
represented by it, will not request adequate protection or any other relief in
connection therewith (except as expressly agreed by the Designated First Lien
Representative or to the extent permitted by Section 6.3); provided that the
aggregate principal amount of the DIP Financing, when taken together with any
remaining First Lien Obligations, shall not exceed an amount equal to 115% of
the aggregate principal amount of First Lien Obligations outstanding immediately
prior to the commencement of such Insolvency or Liquidation Proceeding, and (x)
the Second Lien Representative and the other Second Lien Secured Parties retain
the right to object to any ancillary agreements or arrangements regarding Cash
Collateral use or the DIP Financing that are materially prejudicial to their
interests and (y) the Third Lien Representative and the other Third Lien Secured
Parties retain the right to object to any ancillary agreements or arrangements
regarding Cash Collateral use or the DIP Financing that are materially
prejudicial to their interests.
(b)    Following the Discharge of First Lien Obligations and prior to the
Discharge of Second Lien Obligations, if the Company or any other Grantor shall
be subject to any Insolvency or Liquidation Proceeding and the Second Lien
Representative shall desire to permit the use of “Cash Collateral” (as such term
is defined in Section 363(a) of the Bankruptcy Code), on which such Second Lien
Representative, such Second Lien Collateral Agent or any other creditor has a
Lien or to permit the Company or any other Grantor to obtain DIP Financing,
whether from the Second Lien Secured Parties or any other Person, then the Third
Lien Representative and the Third Lien Collateral Agent, on behalf of itself and
the Third Lien Secured Parties represented by it, will not object to such Cash
Collateral use or DIP Financing, including any proposed orders for such Cash
Collateral use and/or DIP Financing which are acceptable to the Second Lien
Representative) and to the extent the Liens securing the Second Lien Obligations
are discharged, subordinated to or pari passu with such DIP Financing, the Third
Lien Collateral Agent will subordinate its Liens in the Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and the Third
Lien Representative and the Third Lien Collateral Agent, on behalf of itself and
the Third Lien Secured Parties represented by it, will not request adequate
protection or any other relief in connection therewith (except as expressly
agreed by the Second Lien Representative or to the extent permitted by
Section 6.3); provided that the aggregate principal amount of the DIP Financing,
when taken together with any remaining Second Lien Obligations, shall not exceed
an amount equal to 115% of the aggregate principal amount of Second Lien
Obligations outstanding immediately prior to the commencement of such Insolvency
or Liquidation Proceeding, and the Third Lien Representative and the other Third
Lien Secured Parties retain the right to object to any ancillary agreements or
arrangements regarding Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests.
(c)    No Second Lien Secured Party may provide DIP Financing to the Company or
any other Grantor secured by Liens equal or senior in priority to the Liens
securing any First Lien Obligations.
(d)    No Third Lien Secured Party may provide DIP Financing to the Company or
any other Grantor secured by Liens equal or senior in priority to the Liens
securing any First Lien Obligations or Second Lien Obligations.
(e)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of the Third Lien Secured Parties represented by it, agree
that they will not seek consultation rights in connection with, and will not
object to or oppose, a motion to sell, liquidate or otherwise dispose of
Collateral under Section 363 of the Bankruptcy Code if the requisite Second Lien
Secured Parties have consented to such sale, liquidation or other disposition.
(f)    The Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties represented by it, and
the Third Lien Representative and the Third Lien Collateral Agent, for itself
and on behalf of the Third Lien Secured Parties represented by it, further agree
that they will not directly or indirectly oppose or impede entry of any order in
connection with such sale, liquidation or other disposition, including orders to
retain professionals or set bid procedures in connection with such sale,
liquidation or disposition, if the requisite First Lien Secured Parties have
consented to (i) such retention of professionals and bid procedures in
connection with such sale, liquidation or disposition of such assets and (ii)
the sale, liquidation or disposition of such assets, in which event the Second
Lien Secured Parties and the Third Lien Secured Parties will be deemed to have
consented to the sale or disposition of Collateral pursuant to Section 363(f) of
the Bankruptcy Code and such motion does not impair the rights of the Second
Lien Secured Parties or the Third Lien Secured Parties and the Third Lien
Secured Party under Section 363(k) of the Bankruptcy Code.
(g)    Following the Discharge of First Lien Obligations, the Third Lien
Representative and the Third Lien Collateral Agent, for itself and on behalf of
the Third Lien Secured Parties represented by it, further agree that they will
not directly or indirectly oppose or impede entry of any order in connection
with such sale, liquidation or other disposition, including orders to retain
professionals or set bid procedures in connection with such sale, liquidation or
disposition, if the requisite Second Lien Secured Parties have consented to (i)
such retention of professionals and bid procedures in connection with such sale,
liquidation or disposition of such assets and (ii) the sale, liquidation or
disposition of such assets, in which event the Third Lien Secured Parties will
be deemed to have consented to the sale or disposition of Collateral pursuant to
Section 363(f) of the Bankruptcy Code and such motion does not impair the rights
of the Third Lien Secured Party under Section 363(k) of the Bankruptcy Code.
(h)    The Second Lien Collateral Agent, for itself and on behalf of each other
Second Lien Secured Party and the Third Lien Collateral Agent, for itself and on
behalf of each other Third Lien Secured Party agree that in any Insolvency or
Liquidation Proceeding, neither the Second Lien Collateral Agent nor any other
Second Lien Secured Party nor Third Lien Collateral Agent nor any other Third
Lien Secured Party shall propose, support or vote for any plan of reorganization
or disclosure statement of the Company or any other Grantor unless such plan is
accepted by the class of First Lien Secured Parties in accordance with Section
1126(c) of the Bankruptcy Code or otherwise provides for the payment in full in
cash of all First Lien Obligations (including all post-petition interest, fees
and expenses) on the effective date of such plan of reorganization.
(i)    Following the Discharge of First Lien Obligations, so long as the
Discharge of Second Lien Obligations has not occurred, the Third Lien Secured
Party agrees that in any Insolvency or Liquidation Proceeding, neither the Third
Lien Collateral Agent nor any other Third Lien Secured Party shall propose,
support or vote for any plan of reorganization or disclosure statement of the
Company or any other Grantor unless such plan is accepted by the class of Second
Lien Secured Parties in accordance with Section 1126(c) of the Bankruptcy Code
or otherwise provides for the payment in full in cash of all Second Lien
Obligations (including all post-petition interest, fees and expenses) on the
effective date of such plan of reorganization.
(j)    So long as the Discharge of Second Lien Obligations has not occurred,
without the express written consent of the Second Lien Collateral Agent, neither
the Third Lien Collateral Agent nor any other Third Lien Secured Party shall (or
shall join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Parties or the value of
any claims of any such holder under Section 506(a) of the Bankruptcy Code or
(ii) oppose the payment to the Second Lien Secured Parties of interest, fees or
expenses under Section 506(b) of the Bankruptcy Code.
(k)    Following the Discharge of First Lien Obligations, so long as the
Discharge of Second Lien Obligations has not occurred, without the express
written consent of the Second Lien Collateral Agent, neither Third Lien
Collateral Agent nor any other Third Lien Secured Party shall (or shall join
with or support any third party in opposing, objecting to or contesting, as the
case may be), in any Insolvency or Liquidation Proceeding involving any Grantor,
(i) oppose, object to or contest the determination of the extent of any Liens
held by any of Second Lien Secured Parties or the value of any claims of any
such holder under Section 506(a) of the Bankruptcy Code or (ii) oppose the
payment to the Second Lien Secured Parties of interest, fees or expenses under
Section 506(b) of the Bankruptcy Code.
(l)    Notwithstanding anything to the contrary contained herein, if in any
Insolvency or Liquidation Proceeding a determination is made that any Lien
encumbering any Collateral is not enforceable for any reason, then the Second
Lien Collateral Agent for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Agent for itself and on behalf of each
other Third Lien Secured Party agree that, any distribution or recovery they may
receive with respect to, or allocable to, the value of the assets constituting
Collateral subject to an enforceable Lien in favor of the Second Lien Secured
Party or the Third Lien Secured Party or any proceeds thereof shall (for so long
as the Discharge of First Lien Obligations has not occurred) be segregated and
held in trust and forthwith paid over to the Designated First Lien Collateral
Agent for the benefit of the First Lien Secured Parties in the same form as
received without recourse, representation or warranty (other than a
representation of the Second Lien Collateral Agent and the Third Lien Collateral
Agent that it has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Agent, for and itself and on behalf of each
other Third Lien Secured Party hereby appoint the Designated First Lien
Collateral Agent, and any officer or agent of the Designated First Lien
Collateral Agent, with full power of substitution, the attorney-in-fact of each
Second Lien Secured Party and each Third Lien Secured Party for the limited
purpose of carrying out the provisions of this Section 6.1(l) and taking any
action and executing any instrument that the Designated First Lien Collateral
Agent may deem necessary or advisable to accomplish the purposes of this Section
6.1(l), which appointment is irrevocable and coupled with an interest.
(m)    Following the Discharge of First Lien Obligations, so long as the
Discharge of Second Lien Obligations has not occurred, notwithstanding anything
to the contrary contained herein, if in any Insolvency or Liquidation Proceeding
a determination is made that any Lien encumbering any Collateral is not
enforceable for any reason, then the Third Lien Collateral Agent for itself and
on behalf of each other Third Lien Secured Party agree that, any distribution or
recovery they may receive with respect to, or allocable to, the value of the
assets constituting Collateral subject to an enforceable Lien in favor of the
Third Lien Secured Parties or any proceeds thereof shall (for so long as the
Discharge of Second Lien Obligations has not occurred) be segregated and held in
trust and forthwith paid over to the Second Lien Collateral Agent for the
benefit of the Second Lien Secured Parties in the same form as received without
recourse, representation or warranty (other than a representation of the Third
Lien Collateral Agent that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. After the Discharge of First Lien Obligations, until the
Discharge of Second Lien Obligations occurs, the Third Lien Collateral Agent,
for itself and on behalf of each other Third Lien Secured Party, hereby appoints
the Second Lien Collateral Agent, and any officer or agent of the Second Lien
Collateral Agent, with full power of substitution, the attorney-in-fact of each
Third Lien Secured Party for the limited purpose of carrying out the provisions
of this Section 6.1(m) and taking any action and executing any instrument that
the Second Lien Collateral Agent may deem necessary or advisable to accomplish
the purposes of this Section 6.1(m), which appointment is irrevocable and
coupled with an interest.
6.2    Relief from the Automatic Stay.
(f)    Until the Discharge of First Lien Obligations has occurred, the Second
Lien Representative and the Second Lien Collateral Agent, for itself and on
behalf of the Second Lien Secured Parties represented by it and the Third Lien
Representative and the Third Lien Collateral Agent, for itself and on behalf of
the Third Lien Secured Parties represented by it, agrees that none of them
shall: (i) seek (or support any other Person seeking) relief from the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral, without the prior written consent of the First Lien
Representatives or (ii) oppose (or support any other Person in opposing) any
request by any First Lien Representative or First Lien Collateral Agent for
relief from such stay;
(g)    Following the Discharge of First Lien Obligations, until the Discharge of
Second Lien Obligations has occurred, the Third Lien Representative and the
Third Lien Collateral Agent, for itself and on behalf of the Third Lien Secured
Parties represented by it, agrees that none of them shall: (i) seek (or support
any other Person seeking) relief from the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of the Collateral, without
the prior written consent of the Second Lien Representative or (ii) oppose (or
support any other Person in opposing) any request by the Second Lien
Representative or Second Lien Collateral Agent for relief from such stay.
6.3    Adequate Protection and Other Agreements.
(a)    The Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of each other Second Lien Secured Party, agrees and the
Third Lien Representative and the Third Lien Collateral Agent, for itself and on
behalf of each other Third Lien Secured Party, agrees, that neither it nor any
other Second Lien Secured Party nor any other Third Lien Secured Party will file
or prosecute in any Insolvency or Liquidation Proceeding any motion for adequate
protection (or any comparable request for relief) based upon their interest in
the Collateral, nor object to, oppose or contest (or join with or support any
third party objecting to, opposing or contesting):
(1)    any request by any First Lien Representative, any First Lien Collateral
Agent or other First Lien Secured Party for adequate protection under any
Bankruptcy Law; or
(2)    any objection by any First Lien Representative, any First Lien Collateral
Agent or other First Lien Secured Party to any motion, relief, action or
proceeding based on such First Lien Representative, First Lien Collateral Agent
or First Lien Secured Party claiming a lack of adequate protection.
(b)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of each other Third Lien Secured Party, agree that neither
it nor any other Third Lien Secured Party will file or prosecute in any
Insolvency or Liquidation Proceeding any motion for adequate protection (or any
comparable request for relief) based upon their interest in the Collateral, nor
object to, oppose or contest (or join with or support any third party objecting
to, opposing or contesting):
(2)    any request by the Second Lien Representative, the Second Lien Collateral
Agent or other Second Lien Secured Party for adequate protection under any
Bankruptcy Law; or
(3)    any objection by the Second Lien Representative, the Second Lien
Collateral Agent or other Second Lien Secured Party to any motion, relief,
action or proceeding based on such Second Lien Representative, Second Lien
Collateral Agent or Second Lien Secured Party claiming a lack of adequate
protection.
(c)    Notwithstanding the foregoing, in any Insolvency or Liquidation
Proceeding:
(6)    if the First Lien Secured Parties (or any subset thereof) are granted
adequate protection in the form of additional collateral in connection with any
DIP Financing or use of cash collateral under Section 363 or Section 364 of
Title 11 of the United States Code or any similar Bankruptcy Law, then (x) the
Second Lien Representative, on behalf of itself and any applicable Second Lien
Secured Party, (A) may seek or request adequate protection in the form of a
replacement Lien on such additional collateral, which Lien is subordinated to
the Liens securing the First Lien Debt and such DIP Financing (and all
Obligations relating thereto) on the same basis as the Liens securing the Second
Lien Debt are subordinated to the Liens securing First Lien Debt under this
Agreement and (B) agrees that it will not seek or request, and will not accept,
adequate protection in any other form, and (y) each Third Lien Representative,
on behalf of itself and any applicable Third Lien Secured Party, (A) may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing the First Lien Debt
and such DIP Financing (and all Obligations relating thereto) on the same basis
as the Liens securing the Third Lien Debt are subordinated to the Liens securing
First Lien Debt under this Agreement and (B) agrees that it will not seek or
request, and will not accept, adequate protection in any other form, and
(7)    in the event the Second Lien Representative, on behalf of itself or any
applicable Second Lien Secured Party, seeks or requests adequate protection and
such adequate protection is granted in the form of additional collateral, then
such Second Lien Representative, on behalf of itself or each such Second Lien
Secured Party, agrees that (x) the First Lien Representative shall also be
granted a senior Lien on such additional collateral as security for the
applicable First Lien Debt and any such DIP Financing and that any Lien on such
additional collateral securing the Second Lien Debt shall be subordinated to the
Liens on such collateral securing the First Lien Debt and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the First
Lien Secured Parties as adequate protection on the same basis as the other Liens
securing the Second Lien Debt are subordinated to such Liens securing First Lien
Debt under this Agreement, and (y) each Third Lien Representative, on behalf of
itself and any applicable Third Lien Secured Party, (A) may seek or request
adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing the First Lien Debt
and such DIP Financing (and all Obligations relating thereto) on the same basis
as the Liens securing the Second Lien Debt are subordinated to the Liens
securing First Lien Debt under this Agreement and (B) agrees that it will not
seek or request, and will not accept, adequate protection in any other form.
(d)    The Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties represented by it,
agrees that notice of a hearing to approve DIP Financing or use of Cash
Collateral on an interim basis shall be adequate if delivered to such Second
Lien Representative and Second Lien Collateral Agent at least two (2) Business
Days in advance of such hearing and that notice of a hearing to approve DIP
Financing or use of Cash Collateral on a final basis shall be adequate if
delivered to such Second Lien Representative and Second Lien Collateral Agent at
least fifteen (15) days in advance of such hearing.
(e)    The Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of the other Third Lien Secured Parties represented by it,
agrees that notice of a hearing to approve DIP Financing or use of Cash
Collateral on an interim basis shall be adequate if delivered to such Third Lien
Representative and Third Lien Collateral Agent at least two (2) Business Days in
advance of such hearing and that notice of a hearing to approve DIP Financing or
use of Cash Collateral on a final basis shall be adequate if delivered to such
Third Lien Representative and Third Lien Collateral Agent at least fifteen (15)
days in advance of such hearing.
6.4    No Waiver.
(j)    Subject to Section 6.7(b), nothing contained herein shall prohibit or in
any way limit any First Lien Representative or any other First Lien Secured
Party from objecting in any Insolvency or Liquidation Proceeding or otherwise to
any action taken by the Second Lien Representative or any other Second Lien
Secured Party or the Third Lien Representative or any other Third Lien Secured
Party, including (x) the seeking by the Second Lien Representative or any other
Second Lien Secured Party of adequate protection or the asserting by the Second
Lien Representative or any other Second Lien Secured Party of any of its rights
and remedies under the Second Lien Documents or otherwise or (y) the seeking by
the Third Lien Representative or any other Third Lien Secured Party of adequate
protection or the asserting by the Third Lien Representative or any other Third
Lien Secured Party of any of its rights and remedies under the Third Lien
Documents or otherwise on.
(k)    No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit any First Lien Representative or any other First
Lien Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by the Second Lien Representative or any other
Second Lien Secured Party and the Third Lien Representative or any other Third
Lien Secured Party, including (x) the seeking by the Second Lien Representative
or any other Second Lien Secured Party of adequate protection or the asserting
by the Second Lien Representative or any other Second Lien Secured Party of any
of its rights and remedies under the Second Lien Documents or otherwise or (y)
the seeking by the Third Lien Representative or any other Third Lien Secured
Party of adequate protection or the asserting by the Third Lien Representative
or any other Third Lien Secured Party of any of its rights and remedies under
the Third Lien Documents or otherwise on.
6.5    Avoidance Issues. If any First Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid, whether
received as a payment from the proceeds of Collateral or other security,
enforcement of set off rights, or otherwise, in respect of First Lien
Obligations (a “First Lien Recovery”), then such First Lien Secured Party shall
be entitled to a reinstatement of its First Lien Obligations with respect to all
such recovered amounts on the date of such First Lien Recovery, and from and
after the date of such reinstatement the Discharge of First Lien Obligations
shall be deemed not to have occurred for all purposes hereunder. If any Second
Lien Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to turn over or otherwise pay to the estate of the Company or any
other Grantor any amount paid, whether received as a payment from the proceeds
of Collateral or other security, enforcement of set off rights, or otherwise, in
respect of Second Lien Obligations (a “Second Lien Recovery” and, together with
the First Lien Recovery, a “Recovery”), then such Second Lien Secured Party
shall be entitled to a reinstatement of its Second Lien Obligations with respect
to all such recovered amounts on the date of such Second Lien Recovery, and from
and after the date of such reinstatement the Discharge of Second Lien
Obligations shall be deemed not to have occurred for all purposes hereunder. If
this Agreement shall have been terminated prior to any such Recovery, this
Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement and to the
extent the Cap Amount was decreased in connection with such payment of the First
Lien Obligations, the Cap Amount shall be increased to such extent.
6.6    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed pursuant to a plan of
reorganization, arrangement, compromise or liquidation or similar dispositive
restructuring plan, both on account of First Lien Obligations and on account of
Second Lien Obligations and on account of the Third Lien Obligations, then, to
the extent the debt obligations distributed on account of the First Lien
Obligations and on account of the Second Lien Obligations and on account of the
Third Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.
6.7    Post-Petition Interest.
(a)    None of the Second Lien Representative, the Second Lien Collateral Agent
or any other Second Lien Secured Party nor the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party shall oppose
or seek to challenge any claim by any First Lien Representative, any First Lien
Collateral Agent or any other First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
Post-Petition Interest to the extent of the value of the Lien of the First Lien
Collateral Agents on behalf of the First Lien Secured Parties on the Collateral
or any other First Lien Secured Party’s Lien, without regard to the existence of
(x) the Liens of the Second Lien Collateral Agent on behalf of the Second Lien
Secured Parties on the Collateral and (y) the Liens of the Third Lien Collateral
Agent on behalf of the Third Lien Secured Parties on the Collateral.
(b)    None of any First Lien Representative, First Lien Collateral Agent or any
other First Lien Secured Party shall oppose or seek to challenge any claim by
the Second Lien Representative, Second Lien Collateral Agent or any other Second
Lien Secured Party or the Third Lien Representative, Third Lien Collateral Agent
or any other Third Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Second Lien Obligations or Third Lien Obligations
consisting of Post-Petition Interest to the extent of the value of the Lien of
the Second Lien Collateral Agent on behalf of the Second Lien Secured Parties on
the Collateral (after taking into account the value of the First Lien
Obligations) and the value of the Lien of the Third Lien Collateral Agent on
behalf of the Third Lien Secured Parties on the Collateral (after taking into
account the value of the First Lien Obligations), as applicable.
(c)    None of the Third Lien Representative, the Third Lien Collateral Agent or
any other Third Lien Secured Party shall oppose or seek to challenge any claim
by the Second Lien Representative, any Second Lien Collateral Agent or any other
Second Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of Post-Petition Interest to
the extent of the value of the Lien of the Second Lien Collateral Agent on
behalf of the Second Lien Secured Parties on the Collateral or any other Second
Lien Secured Party’s Lien, without regard to the existence of the Liens of the
Third Lien Collateral Agent on behalf of the Third Lien Secured Parties on the
Collateral.
(d)    None of the Second Lien Representative, Second Lien Collateral Agent or
any other Second Lien Secured Party shall oppose or seek to challenge any claim
by the Third Lien Representative, Third Lien Collateral Agent or any other Third
Lien Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Third Lien Obligations consisting of Post-Petition Interest to the extent of the
value of the Lien of the Third Lien Collateral Agent on behalf of the Third Lien
Secured Parties on the Collateral (after taking into account the value of the
First Lien Obligations and the Second Lien Obligations).
6.8    Waivers.
(a)    Until the Discharge of First Lien Obligations has occurred, the Second
Lien Representative and the Second Lien Collateral Agent, for itself and on
behalf of the Second Lien Secured Parties represented by it and the Third Lien
Representative and the Third Lien Collateral Agent, for itself and on behalf of
the Third Lien Secured Parties represented by it:
(2)    waives the right to make an election under, and any claim it may
hereafter have against any First Lien Secured Party arising out of the election
of any First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with the Collateral in any
Insolvency or Liquidation Proceeding, and agrees not to object to, oppose,
support any objection or take any other action to impede, the right of any First
Lien Secured Party to make an election under Section 1111(b)(2) of the
Bankruptcy Code, so long as such actions are not in express contravention of the
terms of this Agreement; and
(3)    waives any right to serve and agrees that it will not serve on any
official or ad hoc unsecured creditor committee or group of unsecured creditors
in any Bankruptcy Case involving the Company or any of its Affiliates.
(b)    Until the Discharge of Second Lien Obligations has occurred, the Third
Lien Representative and the Third Lien Collateral Agent, for itself and on
behalf of the Third Lien Secured Parties represented by it and the Third Lien
Representative and the Third Lien Collateral Agent, for itself and on behalf of
the Third Lien Secured Parties represented by it:
(1)    waives the right to make an election under, and any claim it may
hereafter have against any Second Lien Secured Party arising out of the election
of any Second Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, and/or out of any cash collateral or financing arrangement or
out of any grant of a security interest in connection with the Collateral in any
Insolvency or Liquidation Proceeding, and agrees not to object to, oppose,
support any objection or take any other action to impede, the right of any
Second Lien Secured Party to make an election under Section 1111(b)(2) of the
Bankruptcy Code, so long as such actions are not in express contravention of the
terms of this Agreement; and
(2)    waives any right to serve and agrees that it will not serve on any
official or ad hoc unsecured creditor committee or group of unsecured creditors
in any Bankruptcy Case involving the Company or any of its Affiliates.
6.9    Separate Grants of Security and Separate Classification.
(a)    The Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties represented by it, and
each First Lien Representative and each First Lien Collateral Agent, for itself
and on behalf of the First Lien Secured Parties represented by it, and the Third
Lien Representative and the Third Lien Collateral Agent, for itself and on
behalf of the Third Lien Secured Parties represented by it, acknowledges and
agrees that:
(3)    the grants of Liens pursuant to the First Lien Collateral Documents, the
Second Lien Collateral Documents and the Third Lien Collateral Documents
constitute three separate and distinct grants of Liens; and
(4)    because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations and the Third Lien Obligations are fundamentally
different from each other and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.
(b)     Prior to the Discharge of First Lien Obligations, to further effectuate
the intent of the parties as provided in this Section 6.9, if it is held that
the claims of the First Lien Secured Parties, the Second Lien Secured Parties
and the Third Lien Secured Parties in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Secured Parties and the Third Lien Secured Parties):
(1)    the First Lien Secured Parties shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest
and other claims, all amounts owing (or that would be owing if there were such
separate classes of senior and junior secured claims) in respect of
Post-Petition Interest, including any additional interest payable pursuant to
the First Lien Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Second Lien Secured
Parties or the Third Lien Secured Parties with respect to the Collateral, and
(2)    the Second Lien Representative and the Second Lien Collateral Agent, for
itself and on behalf of the Second Lien Secured Parties represented by it, and
the Third Lien Representative and the Third Lien Collateral Agent, for itself
and on behalf of the Third Lien Secured Parties represented by it, hereby
acknowledging and agreeing to turn over to the Designated First Lien Collateral
Agent, for itself and on behalf of the First Lien Secured Parties, Collateral or
proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Lien Secured Parties
or the Third Lien Secured Parties.
(c)    Following the Discharge of First Lien Obligations, prior to the Discharge
of Second Lien Obligations, to further effectuate the intent of the parties as
provided in this Section 6.9, if it is held that the claims of the Second Lien
Secured Parties and of the Third Lien Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then each of such parties hereto hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Third Lien Secured Parties):
(1)    the Second Lien Secured Parties shall be entitled to receive, in addition
to amounts distributed to them in respect of principal, pre-petition interest
and other claims, all amounts owing (or that would be owing if there were such
separate classes of senior and junior secured claims) in respect of
Post-Petition Interest, including any additional interest payable pursuant to
the Second Lien Documents, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Third Lien Secured
Parties with respect to the Collateral, and
(2)    the Third Lien Representative and the Third Lien Collateral Agent, for
itself and on behalf of the Third Lien Secured Parties represented by it, hereby
acknowledging and agreeing to turn over to the Designated Second Lien Collateral
Agent, for itself and on behalf of the Second Lien Secured Parties, Collateral
or proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Lien Secured Parties.
6.10    Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under Section
510(a) of the Bankruptcy Code, which will be effective before, during and after
the commencement of an Insolvency or Liquidation Proceeding. All references in
this Agreement to any Grantor will include such Person as a debtor-in-possession
and any receiver or trustee for such Person in an Insolvency or Liquidation
Proceeding.
SECTION 7.    Reliance; Waivers; Etc.
7.1    Reliance. Other than any reliance on the terms of this Agreement, each
First Lien Representative and each First Lien Collateral Agent, on behalf of
itself and the First Lien Secured Parties represented by it, acknowledges that
it and such First Lien Secured Parties have, independently and without reliance
on the Second Lien Representative, the Second Lien Collateral Agent or any other
Second Lien Secured Party, or the Third Lien Representative, the Third Lien
Collateral Agent or any other Third Lien Secured Party, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the First Lien Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the First Lien Documents or this
Agreement. The Second Lien Representative and the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Secured Parties represented by it,
acknowledges that it and such Second Lien Secured Parties have, independently
and without reliance on any First Lien Representative, any First Lien Collateral
Agent or any other First Lien Secured Party, or any Third Lien Representative,
any Third Lien Collateral Agent or any other Third Lien Secured Party, and based
on documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Second Lien Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Second Lien
Documents or this Agreement. The Third Lien Representative and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties
represented by it, acknowledges that it and such Third Lien Secured Parties
have, independently and without reliance on any First Lien Representative, any
First Lien Collateral Agent or any other First Lien Secured Party, or the Second
Lien Representative and the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties represented by it, acknowledges that it and
such Second Lien Secured Parties have, independently and without reliance on the
Second Lien Representative, the Second Lien Collateral Agent or any other Second
Lien Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Second Lien Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the Second Lien Documents or this Agreement.
7.2    No Warranties or Liability.
(f)    Each First Lien Representative and each First Lien Collateral Agent, on
behalf of itself and the First Lien Secured Parties represented by it,
acknowledges and agrees that no Second Lien Representative or other Second Lien
Secured Party nor any Third Lien Representative or other Third Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents or the Third Lien Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. Except as otherwise provided herein (x), the Second Lien Secured
Parties will be entitled to manage and supervise their respective extensions of
credit under the Second Lien Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate and (y) the Third Lien
Secured Parties will be entitled to manage and supervise their respective
extensions of credit under the Third Lien Documents in accordance with law and
as they may otherwise, in their sole discretion, deem appropriate.
(g)    The Second Lien Representative and the Second Lien Collateral Agent, on
behalf of itself and the Second Lien Secured Parties represented by it,
acknowledges and agrees that no First Lien Representative or other First Lien
Secured Party nor any Third Lien Representative or other Third Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Documents or Third Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
(h)    The Third Lien Representative and the Third Lien Collateral Agent, on
behalf of itself and the Third Lien Secured Parties represented by it,
acknowledges and agrees that no First Lien Representative or other First Lien
Secured Party nor any Second Lien Representative or other Second Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Documents or the Second Lien Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon.
(i)    No Representative, the Collateral Agent or other Secured Parties shall
have any duty to any other Representatives, the Agents or any of the other
Secured Parties, to act or refrain from acting in a manner which allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with the Company or any other Grantor (including the First
Lien Documents, the Second Lien Documents and the Third Lien Documents),
regardless of any knowledge thereof which they may have or be charged with.
7.3    No Waiver of Lien Priorities.
(l)    No right of the First Lien Secured Parties, the First Lien
Representatives, the First Lien Collateral Agents or any of them to enforce any
provision of this Agreement or any First Lien Document shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Company or any other Grantor or by any act or failure to act by any First Lien
Secured Party, First Lien Representative or First Lien Collateral Agent, or by
any noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the First Lien Documents, any of the Second Lien Documents or
any of the Third Lien Documents, regardless of any knowledge thereof which any
other First Lien Representative, First Lien Collateral Agent or any First Lien
Secured Party, or any of them, may have or be otherwise charged with. No right
of the Second Lien Secured Parties, the Second Lien Representative, the Second
Lien Collateral Agent or any of them to enforce any provision of this Agreement
or any Second Lien Document shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or any other
Grantor or by any act or failure to act by any Second Lien Secured Party, the
Second Lien Representative or the Second Lien Collateral Agent, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Second Lien Documents, any of the Second Lien Documents or
any of the Third Lien Documents, regardless of any knowledge thereof which the
Second Lien Representative, the Second Lien Collateral Agent or any Second Lien
Secured Party, or any of them, may have or be otherwise charged with.
(m)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the First
Lien Documents and subject to the provisions of Section 1.1(a)), the First Lien
Secured Parties, the First Lien Representatives, the First Lien Collateral
Agents and any of them may, at any time and from time to time in accordance with
the First Lien Documents and/or applicable law, without the consent of, or
notice to, the Second Lien Representative, the Second Lien Collateral Agent or
any other Second Lien Secured Party, or the Third Lien Representative, the Third
Lien Collateral Agent or any other Third Lien Secured Party, without incurring
any liabilities to the Second Lien Representative, the Third Lien Collateral
Agent or any other Third Lien Secured Party, the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party, and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Second Lien Representative, the Second Lien Collateral Agent or any other Second
Lien Secured Party or the Third Lien Representative, the Third Lien Collateral
Agent or any other Third Lien Secured Party is affected, impaired or
extinguished thereby) do any one or more of the following:
(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
of any of the First Lien Obligations or any liability of the Company or any
other Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the First Lien Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by any First Lien Representative, any First Lien
Collateral Agent or any of the other First Lien Secured Parties, the First Lien
Obligations or any of the First Lien Documents;
(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of the Company or any other Grantor to any of the First Lien
Secured Parties, the First Lien Representatives or the First Lien Collateral
Agents, or any liability incurred directly or indirectly in respect thereof;
(3)    settle or compromise any First Lien Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order; and
(4)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any other Grantor or any other Person or any security,
and elect any remedy and otherwise deal freely with the Company, any other
Grantor or any First Lien Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the First Lien Secured Parties
or any liability incurred directly or indirectly in respect thereof.
(n)    Except as otherwise expressly provided herein, the Second Lien
Representative and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties represented by it, and the Third Lien Representative
and the Third Lien Collateral Agent, on behalf of itself and the Third Lien
Secured Parties represented by it, also agrees that the First Lien Secured
Parties, the First Lien Representatives and the First Lien Collateral Agents
shall have no liability to such Second Lien Representative, such Second Lien
Collateral Agent or any such Second Lien Secured Parties, or the Third Lien
Representative and the Third Lien Collateral Agent, on behalf of itself and the
Third Lien Secured Parties represented by it, and such Second Lien
Representative and such Second Lien Collateral Agent, on behalf of itself and
the Second Lien Secured Parties represented by it, and the Third Lien
Representative and the Third Lien Collateral Agent, on behalf of itself and the
Third Lien Secured Parties represented by it, hereby waives any claim against
any First Lien Secured Party, any First Lien Representative or any First Lien
Collateral Agent arising out of any and all actions which the First Lien Secured
Parties, any First Lien Representative or any First Lien Collateral Agent may
take or permit or omit to take with respect to:
(1)    the First Lien Documents (other than this Agreement);
(2)    the collection of the First Lien Obligations; or
(3)    the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral.
The Second Lien Representative and the Second Lien Collateral Agent, on behalf
of itself and the Second Lien Secured Parties represented by it, and the Third
Lien Representative and the Third Lien Collateral Agent, on behalf of itself and
the Third Lien Secured Parties represented by it, agrees that the First Lien
Secured Parties, the First Lien Representatives and the First Lien Collateral
Agents have no duty to them in respect of the maintenance or preservation of the
First Lien Collateral, the First Lien Obligations or otherwise.
(o)    Until the Discharge of First Lien Obligations, the Second Lien
Representative and the Second Lien Collateral Agent, on behalf of itself and the
Second Lien Secured Parties represented by it, and the Third Lien Representative
and the Third Lien Collateral Agent, on behalf of itself and the Third Lien
Secured Parties represented by it, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshaling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to any First Lien Collateral or any other similar
rights a junior secured creditor may have under applicable law.
(p)    Following the Discharge of First Lien Obligations, until the Discharge of
Second Lien Obligations, no right of the Second Lien Secured Parties, the Second
Lien Representative, the Second Lien Collateral Agent or any of them to enforce
any provision of this Agreement or any Second Lien Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Company or any other Grantor or by any act or failure to act by any Second
Lien Secured Party, the Second Lien Representative or the Second Lien Collateral
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, or any of the Second Lien Documents or any of the
Third Lien Documents, regardless of any knowledge thereof which any other Second
Lien Representative, Second Lien Collateral Agent or any Second Lien Secured
Party, or any of them, may have or be otherwise charged with.
(q)    Following the Discharge of First Lien Obligations, until the Discharge of
Second Lien Obligations, without in any way limiting the generality of the
foregoing paragraph (but subject to the rights of the Company and the other
Grantors under the Second Lien Documents and subject to the provisions of
Section 1.1(a)), the Second Lien Secured Parties, the Second Lien
Representative, the Second Lien Collateral Agent and any of them may, at any
time and from time to time in accordance with the Second Lien Documents and/or
applicable law, without the consent of, or notice to, the Third Lien
Representative, the Third Lien Collateral Agent or any other Third Lien Secured
Party, without incurring any liabilities to the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party, and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of the
Third Lien Representative, the Third Lien Collateral Agent or any other Third
Lien Secured Party is affected, impaired or extinguished thereby) do any one or
more of the following:
(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Second Lien Obligations or any Lien on any Second Lien Collateral or
guaranty of any of the Second Lien Obligations or any liability of the Company
or any other Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Second Lien
Obligations, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify or
supplement in any manner any Liens held by the Second Lien Representative, any
Second Lien Collateral Agent or any of the other Second Lien Secured Parties,
the Second Lien Obligations or any of the Second Lien Documents;
(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Second Lien Collateral
or any liability of the Company or any other Grantor to any of the Second Lien
Secured Parties, the Second Lien Representative or the Second Lien Collateral
Agent, or any liability incurred directly or indirectly in respect thereof;
(3)    settle or compromise any Second Lien Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the Second Lien
Obligations) in any manner or order; and
(4)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any other Grantor or any other Person or any security,
and elect any remedy and otherwise deal freely with the Company, any other
Grantor or any Second Lien Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the Second Lien Secured Parties
or any liability incurred directly or indirectly in respect thereof.
(r)    Following the Discharge of First Lien Obligations, until the Discharge of
Second Lien, Obligations, except as otherwise expressly provided herein, the
Third Lien Representative and the Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties represented by it, also agrees that
the Second Lien Secured Parties, the Second Lien Representative and the Second
Lien Collateral Agent shall have no liability to such Third Lien Representative,
such Third Lien Collateral Agent or any such Third Lien Secured Parties, and
such Second Lien Representative and such Second Lien Collateral Agent, on behalf
of itself and the Third Lien Secured Parties represented by it, and hereby
waives any claim against any Second Lien Secured Party, the Second Lien
Representative or the Second Lien Collateral Agent arising out of any and all
actions which the Second Lien Secured Parties, the Second Lien Representative or
the Second Lien Collateral Agent may take or permit or omit to take with respect
to:
(1)    the Second Lien Documents (other than this Agreement);
(2)    the collection of the Second Lien Obligations; or
(3)    the foreclosure upon, or sale, liquidation or other disposition of, any
Second Lien Collateral.
The Third Lien Representative and the Third Lien Collateral Agent, on behalf of
itself and the Third Lien Secured Parties represented by it, agrees that the
Second Lien Secured Parties, the Second Lien Representative and the Second Lien
Collateral Agent have no duty to them in respect of the maintenance or
preservation of the Second Lien Collateral, the Second Lien Obligations or
otherwise.
(s)    Following the Discharge of First Lien Obligations, until the Discharge of
Second Lien Obligations, the Third Lien Representative and the Third Lien
Collateral Agent, on behalf of itself and the Second Lien Secured Parties
represented by it, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshaling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to any Second Lien Collateral or any other similar rights a junior secured
creditor may have under applicable law.
7.4    Obligations Unconditional.
(a)    All rights, interests, agreements and obligations of the First Lien
Representatives, the First Lien Collateral Agents and the other First Lien
Secured Parties, the Second Lien Representative, the Second Lien Collateral
Agent and the other Second Lien Secured Parties, and the Third Lien
Representatives, the Third Lien Collateral Agents and the other Third Lien
Secured Parties, respectively, hereunder shall remain in full force and effect
irrespective of:
(b)    any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents or any Third Lien Documents;
(c)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the First Lien Obligations or Second Lien Obligations or Third Lien Documents,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
First Lien Document or any Second Lien Document or Third Lien Documents;
(d)    any exchange, voiding, avoidance or non-perfection of any security
interest in any Collateral or any other collateral, or any amendment, waiver or
other modification, whether in writing or by course of conduct or otherwise, of
all or any of the First Lien Obligations or Second Lien Obligations or Third
Lien Documents or any guaranty thereof;
(e)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or
(f)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
any First Lien Representative, any First Lien Collateral Agent, the First Lien
Obligations, any First Lien Secured Party, the Second Lien Representative, the
Second Lien Collateral Agent, the Second Lien Obligations or any Second Lien
Secured Party in respect of this Agreement or the Third Lien Representative, the
Third Lien Collateral Agent, the Third Lien Obligations or any Third Lien
Secured Party.
SECTION 8.    Miscellaneous.
8.1    Integration/Conflicts. This Agreement, the First Lien Documents, the
Second Lien Documents and the Third Lien Documents represent the entire
agreement of the Grantors, the First Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Party with respect to the subject
matter hereof and thereof, and supercede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the First Lien Secured Parties, the Second Lien Secured Parties or the Third
Lien Secured Parties relative to the subject matter hereof and thereof not
expressly set forth or referred to herein or therein. In the event of any
conflict between the provisions of this Agreement and the provisions of the
First Lien Documents, the Second Lien Documents or the Third Loan Documents, the
provisions of this Agreement shall govern and control.
8.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Secured Parties may continue, at any time and without notice to the Second Lien
Representative or any other Second Lien Secured Party or the Third Lien
Representative or any other Third Lien Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Grantor constituting First Lien Obligations in reliance hereon. The Second
Lien Representative and the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Secured Parties represented by it, and the Third Lien
Representative and the Third Lien Collateral Agent, on behalf of itself and the
Third Lien Secured Parties represented by it hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor‑in‑possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect:
(t)    with respect to any First Lien Representative and any First Lien
Collateral Agent, the First Lien Secured Parties represented by it and their
First Lien Obligations, on the date on which no First Lien Obligations of such
First Lien Secured Parties are any longer secured by, or required to be secured
by, any of the First Lien Collateral pursuant to the terms of the applicable
First Lien Documents, subject to the rights of the First Lien Secured Parties
under Section 6.5; and
(u)    with respect to the Second Lien Representative and the Second Lien
Collateral Agent, the Second Lien Secured Parties represented by it and their
Second Lien Obligations, on the date on which no Second Lien Obligations of such
Second Lien Secured Parties are any longer secured by, or required to be secured
by, any of the Second Lien Collateral pursuant to the terms of the applicable
Second Lien Documents; and
(v)    with respect to the Third Lien Representative and the Third Lien
Collateral Agent, the Third Lien Secured Parties represented by it and their
Third Lien Obligations, on the date on which no Third Lien Obligations of such
Third Lien Secured Parties are any longer secured by, or required to be secured
by, any of the Third Lien Collateral pursuant to the terms of the applicable
Third Lien Documents.
provided, however, that in each case, such termination shall not relieve any
such party of its obligations incurred hereunder prior to the date of such
termination.
8.3    Amendments; Waivers.
(g)    No amendment, modification or waiver of any of the provisions of this
Agreement shall be deemed to be made unless the same shall be in writing signed
on behalf of each party hereto or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, the Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are directly and
adversely affected.
(h)    Notwithstanding the foregoing, without the consent of any First Lien
Secured Party or Second Lien Secured Party or Third Lien Security Party, any
Representative and Collateral Agent may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 8.7 of this Agreement
and upon such execution and delivery, such Representative and Collateral Agent
and the First Lien Secured Parties and First Lien Obligations or Additional
First Lien Secured Parties or Additional First Lien Obligations of the Series
for which such Representative and Collateral Agent is acting shall be subject to
the terms hereof.
(i)    Notwithstanding the foregoing, without the consent of any other
Representative, Collateral Agent or First Lien Secured Party, the First Lien
Representative may effect amendments and modifications to this Agreement to the
extent necessary to reflect any incurrence of any First Lien Obligations or
Additional First Lien Obligations in compliance with this Agreement.
8.4    Information Concerning Financial Condition of the Grantors and their
Subsidiaries. The First Lien Representatives, the First Lien Collateral Agents
and the First Lien Secured Parties, the Second Lien Representative, the Second
Lien Collateral Agent and the Second Lien Secured Parties, and the Third Lien
Representative, the Third Lien Collateral Agent and the Third Lien Secured
Parties shall each be responsible for keeping themselves informed of (a) the
financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations, the Second Lien Obligations or
the Third Lien Obligations and (b) all other circumstances bearing upon the risk
of nonpayment of the First Lien Obligations, the Second Lien Obligations or the
Third Lien Obligations. Except as set forth in Section 4.1(b), none of the First
Lien Representatives, the First Lien Collateral Agents, the other First Lien
Secured Parties, the Second Lien Representative, the Second Lien Collateral
Agent, the Second Lien Secured Parties, the Third Lien Representative, the Third
Lien Collateral Agent or the Third Lien Secured Parties shall have a duty to
advise of information known to it or them regarding such condition or any such
circumstances or otherwise.
(a)    In the event the First Lien Representatives, the First Lien Collateral
Agents or any of the other First Lien Secured Parties, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the Second Lien Representative, the Second Lien Collateral Agent
or any other Second Lien Secured Party, or to the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party, it or they
shall be under no obligation:
(5)    to make, and the First Lien Representatives, the First Lien Collateral
Agents and the other First Lien Secured Parties, shall not make, and shall be
deemed not to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;
(6)    to provide any additional information or to provide any such information
on any subsequent occasion;
(7)    to undertake any investigation; or
(8)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
(b)    In the event the Second Lien Representatives, the Second Lien Collateral
Agents or any of the other Second Lien Secured Parties, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the First Lien Representative, the First Lien Collateral Agent or
any other First Lien Secured Party, or to the Third Lien Representative, the
Third Lien Collateral Agent or any other Third Lien Secured Party, it or they
shall be under no obligation:
(3)    to make, and the Second Lien Representatives, the Second Lien Collateral
Agents and the other Second Lien Secured Parties, shall not make, and shall be
deemed not to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;
(4)    to provide any additional information or to provide any such information
on any subsequent occasion;
(5)    to undertake any investigation; or
(6)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
(c)    In the event the Third Lien Representative, the Third Lien Collateral
Agent or any of the other Third Lien Secured Parties, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the Second Lien Representative, the Second Lien Collateral Agent
or any other Second Lien Secured Party, or the First Lien Representatives, the
First Lien Collateral Agents or any of the other First Lien Secured Parties, it
or they shall be under no obligation:
(4)    to make, and the Third Lien Representative, the Third Lien Collateral
Agent and the other Third Lien Secured Parties, shall not make, and shall be
deemed not to have made, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;
(5)    to provide any additional information or to provide any such information
on any subsequent occasion;
(6)    to undertake any investigation; or
(7)    to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
8.5    Subrogation.
(e)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the Second Lien Representative, the Second
Lien Collateral Agent or the other Second Lien Secured Parties or Third Lien
Representative, the Third Lien Collateral Agent or the other Third Lien Secured
Parties pays over to any of the First Lien Representatives, the First Lien
Collateral Agents or the other First Lien Secured Parties under the terms of
this Agreement, such Second Lien Secured Parties, Second Lien Representative and
Second Lien Collateral Agent and such Third Lien Secured Parties, Third Lien
Representative and Third Lien Collateral Agent, shall be subrogated to the
rights of such First Lien Representatives, First Lien Collateral Agents and
First Lien Secured Parties; provided that the Second Lien Representative and the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties represented by it, and Third Lien Representative and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties
represented by it, hereby agrees not to assert or enforce any such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The Company and the other
Grantors each acknowledges and agrees that the value of any payments or
distributions in cash, property or other assets received by the Second Lien
Representative, Second Lien Collateral Agent or other Second Lien Secured Party
or the Third Lien Representative, Third Lien Collateral Agent or other Third
Lien Secured Party that are paid over to any First Lien Representative, First
Lien Collateral Agent or other First Lien Secured Party pursuant to this
Agreement shall not reduce any of the Second Lien Obligations or the Third Lien
Obligations.
(f)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the Third Lien Representative, the Third
Lien Collateral Agent or the other Third Lien Secured Parties pays over to any
of the Second Lien Representative, the Second Lien Collateral Agent or the other
Second Lien Secured Parties under the terms of this Agreement, such Third Lien
Secured Parties, Third Lien Representative and Third Lien Collateral Agent shall
be subrogated to the rights of such Second Lien Representatives, Second Lien
Collateral Agent and Second Lien Secured Parties; provided that the Third Lien
Representative and the Third Lien Collateral Agent, on behalf of itself and the
Third Lien Secured Parties represented by it, hereby agrees not to assert or
enforce any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Second Lien Obligations has occurred. The
Company and the other Grantors each acknowledges and agrees that the value of
any payments or distributions in cash, property or other assets received by the
Third Lien Representative, Third Lien Collateral Agent or other Third Lien
Secured Party that are paid over to the Second Lien Representative, Second Lien
Collateral Agent or other Second Lien Secured Party pursuant to this Agreement
shall not reduce any of the Third Lien Obligations.
8.6    Application of Payments.
(c)    All payments received by any First Lien Representative, First Lien
Collateral Agent or other First Lien Secured Party may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Documents. The Second Lien Representative and the
Second Lien Collateral Agent, on behalf of itself and the Second Lien Secured
Parties represented by it, and the Third Lien Representative and the Third Lien
Collateral Agent, on behalf of itself and the Third Lien Secured Parties
represented by it, agrees to any extension or postponement of the time of
payment of the First Lien Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or release of any
security which may at any time secure any part of the First Lien Obligations and
to the addition or release of any other Person primarily or secondarily liable
therefor.
(d)    Following the Discharge of First Lien Obligations, all payments received
by the Second Lien Representative, Second Lien Collateral Agent or other Second
Lien Secured Party may be applied, reversed and reapplied, in whole or in part,
to such part of the Second Lien Obligations provided for in the Second Lien
Documents. The Third Lien Representative and the Third Lien Collateral Agent, on
behalf of itself and the Third Lien Secured Parties represented by it, agrees to
any extension or postponement of the time of payment of the Second Lien
Obligations or any part thereof and to any other indulgence with respect
thereto, to any substitution, exchange or release of any security which may at
any time secure any part of the Second Lien Obligations and to the addition or
release of any other Person primarily or secondarily liable therefor.
8.7    Additional Debt Facilities.
(d)    To the extent, but only to the extent, permitted by the provisions of the
First Lien Documents, the Second Lien Documents and the Third Lien Documents,
the Company may (x) incur or issue and sell one or more series or classes of
Indebtedness that the Company designates as Additional First Lien Debt or (y)
incur Indebtedness under any Replacement First Lien Credit Agreement that is
secured on an equal and ratable basis with the Liens securing the First Lien
Obligations.
Any Indebtedness and other First Lien Obligations under any Replacement First
Lien Credit Agreement may be secured by Liens on an equal and ratable basis, in
each case under and pursuant to the First Lien Documents, if and subject to the
condition that the Replacement First Lien Representative and Replacement First
Lien Collateral Agent, acting on behalf of the holders of such First Lien
Obligations, each becomes a party to this Agreement by satisfying the conditions
set forth in clauses (1) through (3) of paragraph (b) of this Section 8.7. Upon
any Replacement First Lien Representative and Replacement First Lien Collateral
Agent, as the case may be, so becoming a party hereto, all First Lien
Obligations under any Replacement First Lien Credit Agreement shall also be
entitled to be so secured by a senior Lien on the Collateral in accordance with
the terms hereof and thereof.
Any such series or class of Additional First Lien Debt may be secured by a
first-priority, superior Lien on the Collateral, in each case under and pursuant
to the relevant First Lien Collateral Documents for such Series of Additional
First Lien Debt, if and subject to the condition, unless such Indebtedness is
part of an existing Series of Additional First Lien Debt represented by a First
Lien Representative and First Lien Collateral Agent already party to this
Agreement and the First Lien Pari Passu Intercreditor Agreement, the Additional
First Lien Representative and Additional First Lien Collateral Agent of any such
Additional First Lien Debt each becomes a party to this Agreement and the First
Lien Pari Passu Intercreditor Agreement by satisfying the conditions set forth
in clauses (1) through (3) of paragraph (b) of this Section 8.7. Upon any
Additional First Lien Representative so becoming a party hereto and becoming a
party to the First Lien Pari Passu Intercreditor Agreement in accordance with
the terms thereof, all Additional First Lien Obligations of such Series shall
also be entitled to be so secured by a superior Lien on the Collateral in
accordance with the terms hereof and thereof.
(e)    In order for an Additional First Lien Representative and an Additional
First Lien Collateral Agent, or, in the case of a Replacement First Lien Credit
Agreement, in order for the Replacement First Lien Representative and the
Replacement First Lien Collateral Agent in respect thereof, to become a party to
this Agreement:
(1)    such Additional First Lien Representative and such Additional First Lien
Collateral Agent or such Replacement First Lien Representative and such
Replacement First Lien Collateral Agent shall have executed and delivered to
each other then-existing Representative a Joinder Agreement substantially in the
form of Exhibit I hereto (if such Representative is an Additional First Lien
Representative and such Collateral Agent is an Additional First Lien Collateral
Agent) or Exhibit II hereto (in the case of a Replacement First Lien Credit
Agreement) (with such changes as may be reasonably approved by the First Lien
Representative and such Representative and such Collateral Agent) pursuant to
which such (x) such Additional First Lien Representative becomes a
Representative hereunder, such Additional First Lien Collateral Agent becomes a
Collateral Agent hereunder and the related First Lien Secured Parties become
subject hereto and bound hereby or (y) Replacement First Lien Representative
becomes the First Lien Representative hereunder, such Replacement First Lien
Credit Agreement becomes the First Lien Credit Agreement hereunder and such
First Lien Obligations and holders of such First Lien Obligations become subject
hereto and bound hereby;
(2)    the Company shall have delivered a Designation to each other
then-existing Collateral Agent substantially in the form of Exhibit III hereto,
pursuant to which a Responsible Officer of the Company shall (A) identify the
Indebtedness to be designated as Additional First Lien Obligations or First Lien
Obligations, as applicable, and the initial aggregate principal amount of such
Indebtedness, (B) specify the name and address of the applicable Additional
First Lien Representative and Additional First Lien Collateral Agent or the
Replacement First Lien Representative and Replacement First Lien Collateral
Agent, (C) certify that such Additional First Lien Debt or First Lien
Obligations are permitted to be incurred, secured and guaranteed by each First
Lien Document and Second Lien Document and Third Lien Document and that the
conditions set forth in this Section 8.7 are satisfied with respect to such
Additional First Lien Debt or First Lien Obligations, as applicable, and (D) in
the case of a Replacement First Lien Credit Agreement, expressly state that such
agreement giving rise to the new Indebtedness satisfies the requirements of a
Replacement First Lien Credit Agreement and is designated as a Replacement First
Lien Credit Agreement; and
(3)    the Company shall have delivered to each other Collateral Agent true and
complete copies of each of the First Lien Documents relating to such Additional
First Lien Debt, or the Replacement First Lien Credit Agreement, as applicable,
certified as being true and correct by a Responsible Officer of the Company.
(f)    The Additional First Lien Documents relating to such Additional First
Lien Obligations shall provide that each of the applicable Secured Parties with
respect to such Additional First Lien Obligations will be subject to and bound
by the provisions of this Agreement in its capacity as a holder of such
Additional First Lien Obligations.
(g)    Upon the execution and delivery of a Joinder Agreement by an Additional
First Lien Representative and an Additional First Lien Collateral Agent or the
Replacement First Lien Representative and the Replacement First Lien Collateral
Agent, in each case, in accordance with this Section 8.7, each other
Representative and Collateral Agent shall acknowledge receipt thereof by
countersigning a copy thereof and returning the same to such Additional First
Lien Representative and such Additional First Lien Collateral Agent or the
Replacement First Lien Representative and the Replacement First Lien Collateral
Agent, as the case may be; provided that the failure of any Representative or
Collateral Agent to so acknowledge or return the same shall not affect the
status of such Additional First Lien Obligations as Additional First Lien
Obligations, or a Replacement First Lien Credit Agreement if the other
requirements of this Section 8.7 are complied with.
(h)    With respect to any incurrence, issuance or sale of Indebtedness after
the date hereof under the Additional First Lien Documents of a Series of
Additional First Lien Debt whose Representative and Collateral Agent is already
each a party to this Agreement or First Lien Pari Passu Intercreditor Agreement,
as applicable, the requirements of Section 8.7(b) shall not be applicable and
such Indebtedness shall automatically constitute Additional First Lien Debt so
long as (i) such Indebtedness is permitted to be incurred, secured and
guaranteed by each First Lien Document and Second Lien Document and Third Lien
Document and (ii) the provisions of paragraph (c) above have been complied with;
provided, further, however that with respect to any such Indebtedness incurred,
issued or sold pursuant to the terms of any Additional First Lien Documents of
such existing Series of Additional First Lien Debt as such terms existed on the
date the Representative and Collateral Agent for such Series of Additional First
Lien Debt executed the Joinder Agreement, the requirements of clause (i) of this
paragraph (e) shall be tested only as of (x) the date of execution of such
Joinder Agreement, if pursuant to a commitment entered into at the time of such
Joinder Agreement and (y) with respect to any later commitment or amendment to
those terms to permit such Indebtedness, as of the date of such commitment
and/or amendment.
8.8    Submission to Jurisdiction; Certain Waivers. Each of the Company, each
other Grantor, and each Representative and each Collateral Agent, on behalf of
itself and the applicable Secured Parties for whom it is acting, hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;
(b)    agrees that all claims in respect of any such action or proceeding shall
be heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;
(c)    agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Document shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other First Lien Document or Second Lien Document against such Grantor or
any of its assets in the courts of any jurisdiction;
(d)    waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Document in any court referred to in paragraph (a) of this Section 8.8 (and
irrevocably waives to the fullest extent permitted by applicable law the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court);
(e)    consents to service of process in any such proceeding in any such court
by registered or certified mail, return receipt requested, to the applicable
party at its address provided in accordance with Section 8.10 (and agrees that
nothing in this Agreement will affect the right of any party hereto to serve
process in any other manner permitted by applicable law);
(f)    agrees that service as provided in paragraph (e) above is sufficient to
confer personal jurisdiction over the applicable party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and
(g)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover any special, exemplary, punitive or consequential
damages.
8.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO AND THE COMPANY AND THE OTHER
GRANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FIRST LIEN DOCUMENT OR SECOND LIEN DOCUMENT OR THIRD LIEN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT,
BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH PARTY HERETO AND
THE COMPANY AND THE OTHER GRANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FIRST LIEN DOCUMENTS AND
SECOND LIEN DOCUMENTS AND THIRD LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO AND THE
COMPANY AND THE OTHER GRANTORS FURTHER REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
8.10    Notices. All notices to the Second Lien Secured Parties and the First
Lien Secured Parties and the Third Lien Secured Parties permitted or required
under this Agreement shall be sent to the Second Lien Representative and the
applicable First Lien Representative, and the applicable Third Lien
Representatives respectively. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served or sent by
facsimile or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of facsimile, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto shall be
as set forth below each party’s name on the signature pages hereto or in the
Joinder Agreement pursuant to which it becomes a party hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties.
8.11    Further Assurances. Each First Lien Representative and each First Lien
Collateral Agent, on behalf of itself and the First Lien Secured Parties
represented by it, the Second Lien Representative and the Second Lien Collateral
Agent, on behalf of itself and the Second Lien Secured Parties represented by it
and the Third Lien Representative and the Third Lien Collateral Agent, on behalf
of itself and the Third Lien Secured Parties represented by it, and the Company
and each other Grantor, agree that each of them shall take such further action
and shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as any First Lien Representative and First Lien
Collateral Agent, the Second Lien Representative and Second Lien Collateral
Agent or the Third Lien Representative and Third Lien Collateral Agent may
reasonably request to effectuate the terms of and the Lien priorities
contemplated by this Agreement.
8.12    Agency Capacities. Except as expressly provided herein, PNC is acting in
the capacity of First Lien Representative solely for the First Lien Secured
Parties. Except as expressly provided herein, each other Representative and
Collateral Agent is acting in the capacity of Representative and Collateral
Agent, respectively, solely for the Secured Parties under the First Lien
Documents or Second Lien Documents or Third Lien Documents for which it is the
named Representative or Collateral Agent, as the case may be, in the applicable
Joinder Agreement.
8.13    GOVERNING LAW. THIS AGREEMENT, AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
8.14    Binding on Successors and Assigns. This Agreement shall be binding upon
the First Lien Representatives, the First Lien Secured Parties, the other First
Lien Secured Parties, the Second Lien Representative, the Second Lien Secured
Parties, the other Second Lien Secured Parties, the Third Lien Representative,
the Third Lien Secured Parties, the other Third Lien Secured Parties, the
Company and the other Grantors, and their respective successors and assigns. If
any of the First Lien Representatives, the First Lien Collateral Agents, the
Second Lien Representative or the Second Lien Collateral Agent, the Third Lien
Representative or the Third Lien Collateral Agent resigns or is replaced
pursuant to the First Lien Documents, the Second Lien Documents or the Third
Lien Documents, as applicable, its successor shall be deemed to be a party to
this Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
trustee, debtor-in-possession, creditor trust or other representative of an
estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.
8.15    Section Headings. Section headings and the Table of Contents used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
8.16    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.
8.17    Authorization. By its signature, each Person executing this Agreement,
on behalf of such party or Grantor but not in his or her personal capacity as a
signatory, represents and warrants to the other parties hereto that it is duly
authorized to execute this Agreement.
8.18    No Third Party Beneficiaries/ Provisions Solely to Define Relative
Rights. This Agreement and the rights and benefits hereof shall inure to the
benefit of each of the parties hereto and its respective successors and assigns
and shall inure to the benefit of each of the First Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties. The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Representatives, the First Lien Collateral
Agents and the other First Lien Secured Parties on one hand and the Second Lien
Representative, the Second Lien Collateral Agent and the other Second Lien
Secured Parties on another hand and the Third Lien Representative, the Third
Lien Collateral Agent and the other Third Lien Secured Parties on another hand.
Nothing herein shall be construed to limit the relative rights and obligations
as among the First Lien Secured Parties, as among the Second Lien Secured
Parties or as among the Third Lien Secured Parties, and as among the First Lien
Secured Parties, such rights and obligations are governed by, and any provisions
herein regarding them are therefore subject to, the provisions of the First Lien
Pari Passu Intercreditor Agreement. Other than as set forth in Section 8.3, none
of the Company, any other Grantor or any other creditor thereof shall have any
rights hereunder and neither the Company nor any Grantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor, which are absolute and unconditional, to
pay the First Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations as and when the same shall become due and payable in accordance with
their terms.
8.19    No Indirect Actions. Unless otherwise expressly stated, if a party may
not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.


[Remainder of this page intentionally left blank]





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
PNC BANK, NATIONAL ASSOCIATION,
as First Lien Representative and First Lien Collateral Agent




 
By:
/s/ Timothy S. Culver
 
Name:
Timothy S. Culver
 
 
Title:
Senior Vice President
 





 

PNC Bank, National Association
PNC Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, Pennsylvania 15219
Attention: Trina Barkley
Facsimile No.: (412) 705-2006




cc:


PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention: Timothy S. Culver
Phone No.: (214) 871-1215
Facsimile No.: (214) 871-2015




WILMINGTON SAVINGS FUND SOCIETY, FSB, as Second Lien Representative
 





By:
/s/ Geoffrey Lewis
 
Name:
Geoffrey Lewis
 
 
Title:
Vice President
 





 

Wilmington Savings Fund Society, FSB
500 Delaware Ave
Wilmington, DE 19801
Facsimile No.: 302-421-9137
Attention: Corporate Trust – ION Geophysical Corporation


WILMINGTON SAVINGS FUND SOCIETY, FSB, as Second Lien Collateral Agent
 
 





By:
/s/ Geoffrey Lewis
 
Name:
Geoffrey Lewis
 
 
Title:
Vice President
 





 

Wilmington Savings Fund Society, FSB
500 Delaware Ave
Wilmington, DE 19801
Facsimile No.: 302-421-9137
Attention: Corporate Trust – ION Geophysical Corporation




WILMINGTON SAVINGS FUND SOCIETY, FSB, as Third Lien Representative
 
 





By:
/s/ Geoffrey Lewis
 
Name:
Geoffrey Lewis
 
 
Title:
Vice President
 





 

Wilmington Savings Fund Society, FSB
500 Delaware Ave
Wilmington, DE 19801
Facsimile No.: 302-421-9137
Attention: Corporate Trust – ION Geophysical Corporation





U.S. BANK NATIONAL ASSOCIATION,
as Third Lien Collateral Agent
 





By:
/s/ Shazia Flores
 
Name:
Shazia Flores
 
 
Title:
Vice President
 





 

U.S. Bank National Association
5555 San Felipe Street, Suite 1150
Houston, TX 77056
Attention: Shazia Flores
Phone No.: (713) 235-9209
Facsimile No.: (713) 235-9213








Acknowledged and Agreed to by:


ION GEOPHYSICAL CORPORATION




By:
/s/ Jamey Seely
 
 
Name:
Jamey Seely
 
Title:
Executive Vice President, General Counsel and Corporate Secretary





2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839
Attention: Chief Financial Officer
Phone: (281) 781-1046
Fax: (281) 879-3674
GRANTORS:
GX TECHNOLOGY CORPORATION
By:
/s/ Jamey Seely
 
 
Name:
Jamey Seely
 
Title:
Executive Vice President and Corporate Secretary



ION EXPLORATION PRODUCTS (U.S.A.), INC.
By:
/s/ Jamey Seely
 
 
Name:
Jamey Seely
 
Title:
Vice President and Corporate Secretary



2105 CityWest Blvd., Suite 400
Houston, Texas 77042-2839
Attention: Chief Financial Officer
Phone: (281) 781-1046
Fax: (281) 879-3674










I/O MARINE SYSTEMS, INC.
By:
/s/ Jamey Seely
 
 
Name:
Jamey Seely
 
Title:
Vice President and Corporate Secretary



5200 Toler Street
Harahan, Louisiana 70123
Attention: Chief Financial Officer
Phone: (281) 781-1046
Fax: (281) 879-3674











1

